 
 Exhibit 10.1




EXECUTION VERSION
JACK IN THE BOX FUNDING, LLC
Series 2019-1 3.982% Fixed Rate Senior Secured Notes, Class A-2-I
Series 2019-1 4.476% Fixed Rate Senior Secured Notes, Class A-2-II
Series 2019-1 4.970% Fixed Rate Senior Secured Notes, Class A-2-III






PURCHASE AGREEMENT
June 28, 2019


Guggenheim Securities, LLC
as Representative of the several
Initial Purchasers named in Schedule I attached hereto


c/o Guggenheim Securities, LLC
330 Madison Avenue
New York, New York 10017


Ladies and Gentlemen:
Jack in the Box Funding, LLC, a special-purpose Delaware limited liability
company (the “Master Issuer”) and an indirect, wholly-owned subsidiary of Jack
in the Box Inc., a Delaware corporation (“Holdco” and the “Manager”), propose,
upon the terms and conditions stated herein, to issue and sell to the Initial
Purchasers named in Schedule I hereto (the “Initial Purchasers”), three series
of senior secured notes, (i) the Series 2019-1 3.982% Fixed Rate Senior Secured
Notes, Class A-2-I Notes (the “Series 2019-1 Class A-2-I Notes”) in an aggregate
principal amount of $575,000,000, (ii) the Series 2019-1 4.476% Fixed Rate
Senior Secured Notes, Class A-2-II Notes (the “Series 2019-1 Class A-2-II
Notes”) in an aggregate principal amount of $275,000,000 and (iii) the Series
2019-1 4.970% Fixed Rate Senior Secured Notes, Class A-2-III Notes (the “Series
2019-1 Class A-2-III Notes” and, together with the Series 2019-1 Class A-2-I
Notes and the Series 2019-1 Class A-2-II Notes, the “Offered Notes”) in an
aggregate principal amount of $450,000,000.
The Offered Notes (i) will have terms and provisions that are summarized in the
Pricing Disclosure Package (as defined below) and (ii) are to be issued pursuant
to a Base Indenture (the “Base Indenture”) and a series supplement thereto (the
“Series 2019-1 Supplement” and, together with the Base Indenture, the
“Indenture”), each to be dated July 8, 2019, and each to be entered into between
the Master Issuer and Citibank, N.A., a national banking association, as trustee
(in such capacity, the “Trustee”) and as securities intermediary. The Master
Issuer’s obligations under the Offered Notes will be jointly and severally
irrevocably and unconditionally guaranteed (the “Guarantees”) by Jack in the Box
SPV Guarantor, LLC, a newly formed, special purpose Delaware limited liability
company (“Holding Company Guarantor”), Different Rules, LLC, a newly formed,
special purpose Delaware limited liability company (the “Franchisor”) and Jack
in the Box Properties, LLC, a newly formed, special purpose Delaware limited
liability company (“JIB Properties” and, together with the Holding Company
Guarantor and the Franchisor, the “Guarantors” and each a “Guarantor” and,
together with the Master Issuer, the “Securitization Entities”), pursuant to a
Guarantee and Collateral Agreement, to be dated July 8, 2019, among the
Guarantors and the Trustee (the “Guarantee and Collateral Agreement”). On or
prior to the Closing Date (as defined below), the membership interests of
certain Parent Companies will be distributed pursuant to the Distribution
Agreements and the Contributed Assets will be contributed to the Securitization
Entities pursuant to the Contribution Agreements (collectively, the
“Distribution and Contribution Transactions”) as described in the Pricing
Disclosure Package and the Final Offering Memorandum (as defined below). This
Agreement is to confirm the agreement concerning the purchase of the Offered
Notes from the Master Issuer by Guggenheim Securities, LLC, acting as the
representative (the “Representative”) for the Initial Purchasers.

--------------------------------------------------------------------------------

On or prior to the Closing Date, (i) the Securitization Entities, the Manager
and the Trustee will enter into a Management Agreement, pursuant to which the
Manager will manage the assets and business of the Securitization Entities (the
“Management Agreement”), (ii) the Securitization Entities, the Manager, Midland
Loan Services, a division of PNC Bank, National Association, as servicer (the
“Servicer”), and the Trustee will enter into a Servicing Agreement, pursuant to
which the Servicer will service and administer the Offered Notes (the “Servicing
Agreement”), and (iii) the Securitization Entities, the Manager, Houlihan Lokey
Consulting, Inc., as back-up manager (the “Back-Up Manager”), and the Trustee
will enter into a Back-Up Management and Consulting Agreement (the “Back-Up
Management Agreement”),  pursuant to which the Back-Up Manager will provide
certain consulting and back-up management services to the Securitization
Entities, the Servicer and the Trustee for the benefit of the Secured Parties.
For purposes of this Agreement, (i) “Parent Companies” shall mean, collectively,
Holdco, Jack in the Box Eastern Division L.P., JBX General Partner LLC and JBX
Limited Partner LLC, (ii) “Jack in the Box Parties” shall mean, collectively,
the Parent Companies and the Securitization Entities, (each, a “Jack in the Box
Party”), and (ii) the “Relevant Jack in the Box Entities” shall mean,
collectively, each of the Jack in the Box Parties, JIB Stored Value Cards, LLC,
and Jack in the Box Foundation (each, a “Relevant Jack in the Box Entity”).
For purposes of this Agreement, capitalized terms used but not defined herein
shall have the meanings given to such terms in the “Certain Definitions” section
of the Preliminary Offering Memorandum (as defined below).
1.            Purchase and Resale of the Offered Notes.  The Offered Notes will
be offered and sold by the Master Issuer to the Initial Purchasers without
registration under the Securities Act of 1933, as amended (the “1933 Act”), in
reliance on an exemption pursuant to Section 4(a)(2) under the 1933 Act.  The
Jack in the Box Parties have prepared (i) a preliminary offering memorandum,
dated June 17, 2019 (as amended, supplemented or otherwise modified as of the
Applicable Time (as defined below), the “Preliminary Offering Memorandum”)
setting forth information regarding the Jack in the Box Parties and the Offered
Notes, (ii) the investor presentation attached hereto as Exhibit 1 (the
“Investor Presentation”), (iii) a pricing term sheet substantially in the form
attached hereto as Schedule II (the “Pricing Term Sheet”) setting forth the
terms of the Offered Notes and certain other information omitted from the
Preliminary Offering Memorandum and (iv) a final offering memorandum to be dated
prior to the Closing Date (as amended or supplemented, the “Final Offering
Memorandum”), setting forth information regarding the Jack in the Box Parties
and the Offered Notes. The Preliminary Offering Memorandum, the Pricing Term
Sheet and the Investor Presentation are collectively referred to as the “Pricing
Disclosure Package”.  The Jack in the Box Parties hereby confirm that they have
authorized the use of the Pricing Disclosure Package, the documents and other
communications listed on Schedule III hereto and the Final Offering Memorandum
in connection with the offering and resale of the Offered Notes by the Initial
Purchasers. “Applicable Time” means 11:40A.M., New York City time, on the date
of this Agreement.
2

--------------------------------------------------------------------------------



All references in this Agreement to the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Final Offering Memorandum include, unless
expressly stated otherwise, all documents, financial statements and schedules
and other information contained, incorporated by reference or deemed
incorporated by reference therein (and references in this Agreement to such
information being “contained,” “included” or “stated” (and other references of
like import) in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Final Offering Memorandum shall be deemed to mean all such
information contained, incorporated by reference or deemed incorporated by
reference therein, to the extent such information has not been superseded or
modified by other information contained, incorporated by reference or deemed
incorporated by reference therein). All documents filed (but not furnished to
the Initial Purchasers, unless such furnished document is expressly incorporated
by reference in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Final Offering Memorandum, as the case may be) with the U.S.
Securities and Exchange Commission (the “Commission”) under the Securities
Exchange Act of 1934, as amended (the “1934 Act”) and so deemed to be included
in the Preliminary Offering Memorandum, Pricing Disclosure Package or the Final
Offering Memorandum, as the case may be, or any amendment or supplement thereto
are hereinafter referred to herein as the “Exchange Act Reports”.
It is understood and acknowledged that upon original issuance thereof, the
Offered Notes (and all securities issued in exchange therefor or in substitution
thereof) will bear the legends that are set forth under the caption “Transfer
Restrictions” in the Preliminary Offering Memorandum.
You have advised the Master Issuer that the Initial Purchasers intend to offer
and resell (the “Exempt Resales”) the Offered Notes purchased by the Initial
Purchasers hereunder on the terms set forth in each of the Pricing Disclosure
Package and the Final Offering Memorandum, as amended or supplemented, solely
(a) to persons whom the Initial Purchasers reasonably believe to be “qualified
institutional buyers” (“QIBs”) as defined in Rule 144A under the 1933 Act (“Rule
144A”) and (b) outside of the United States, to persons who are not U.S. Persons
(such persons, “Non-U.S. Persons”) as defined in Regulation S under the 1933 Act
(“Regulation S”) in offshore transactions in reliance on Regulation S, in each
case, who have not been identified in writing by a Jack in the Box Party to
Guggenheim Securities, LLC as Competitors. As used in the preceding sentence,
the terms “offshore transaction” and “United States” have the meanings assigned
to them in Regulation S. Those persons specified in clauses (a) and (b) above
are referred to herein as “Eligible Purchasers”.
3

--------------------------------------------------------------------------------

2.            Representations and Warranties of the Jack in the Box Parties. 
Each of the Jack in the Box Parties jointly and severally, represents and
warrants, on and as of the date hereof and on and as of the Closing Date, as
follows:
(a)            When the Offered Notes and Guarantees are issued and delivered
pursuant to this Agreement, such Offered Notes and Guarantees will not be of the
same class (within the meaning of Rule 144A) as securities that are listed on a
national securities exchange registered under Section 6 of the 1934 Act or that
are quoted in a United States automated inter-dealer quotation system (as such
term is used in the 1934 Act), and such Offered Notes and Guarantees will
otherwise satisfy the eligibility requirements set forth in Rule 144A(d)(3) of
the 1933 Act.


(b)            Assuming the accuracy of your representations and warranties in
Section 3(b) of this Agreement, the purchase and resale of the Offered Notes
pursuant to this Agreement (including pursuant to the Exempt Resales) are exempt
from the registration requirements of the 1933 Act.
(c)            No form of general solicitation or general advertising within the
meaning of Regulation D under the 1933 Act (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) (each, a “General Solicitation”) was used
by the Relevant Jack in the Box Entities, any of their respective affiliates or
any of their respective representatives (other than the Initial Purchasers and
their affiliates or any of their respective representatives, as to whom the Jack
in the Box Parties make no representation) in connection with the offer and sale
of the Offered Notes.
(d)            No directed selling efforts within the meaning of Rule 902 under
the 1933 Act were used by the Relevant Jack in the Box Entities or any of their
respective affiliates or any of their respective representatives (other than the
Initial Purchasers and their respective affiliates or any of their respective
representatives, as to whom the Jack in the Box Parties make no representation)
with respect to Offered Notes sold outside the United States to Non-U.S.
Persons, and each of the Relevant Jack in the Box Entities, their respective
affiliates and their respective representatives (other than the Initial
Purchasers and their respective affiliates and representatives, as to whom the
Jack in the Box Parties make no representation) has complied with and will
implement the “offering restrictions” required by Rule 902 under the 1933 Act.
(e)            Each of the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Final Offering Memorandum, each as of its respective
date, contains all the information specified in, and meeting the requirements
of, Rule 144A(d)(4) under the 1933 Act.
(f)            None of the Relevant Jack in the Box Entities nor any other
person acting on behalf of any Relevant Jack in the Box Entity has offered or
sold any securities in a manner that would be integrated with the offering of
the Offered Notes contemplated by this Agreement pursuant to the 1933 Act, the
rules and regulations thereunder or the interpretations thereof by the
Commission.
4

--------------------------------------------------------------------------------

(g)            The Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Final Offering Memorandum have been prepared by the Jack in the
Box Parties for use by the Initial Purchasers in connection with the Exempt
Resales.  No order or decree preventing the use of the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Final Offering Memorandum, or
any order asserting that the transactions contemplated by this Agreement are
subject to the registration requirements of the 1933 Act, has been issued, and
no proceeding for that purpose has commenced or is pending or, to the knowledge
of any Relevant Jack in the Box Entity, is contemplated.
(h)            The Pricing Disclosure Package did not, as of the Applicable
Time, and will not, as of the Closing Date, contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to
information contained in the Pricing Disclosure Package in reliance upon and in
conformity with the Initial Purchaser Information (as defined in Section 8(e)
below). Each document listed in Schedule III hereto is true and correct in all
material respects and no forward looking statement, estimate or projection
contained therein has been made without a reasonable basis or has been disclosed
other than in good faith.
(i)            The Final Offering Memorandum will not, as of its date and as of
the Closing Date, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that no representation or warranty is made as to information contained in the
Final Offering Memorandum in reliance upon and in conformity with the Initial
Purchaser Information.
(j)            None of the Relevant Jack in the Box Entities has prepared, made,
used, authorized, approved or distributed and will not, and will not cause or
allow its agents or representatives to, prepare, make, use, authorize, approve
or distribute any written communication (as defined in Rule 405 under the 1933
Act) that constitutes an offer to sell or a solicitation of an offer to buy the
Offered Notes, or otherwise is prepared to market the Offered Notes, other than
the Pricing Disclosure Package and the Final Offering Memorandum, without the
prior consent of each Initial Purchaser, and each such written communication,
the use of which has been previously consented to by each Initial Purchaser, is
listed on Schedule III hereto.
(k)            Each document listed in Schedule III hereto, when taken together
with the Pricing Disclosure Package, did not, as of the Applicable Time, contain
an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from such document
listed in Schedule III hereto in reliance upon and in conformity with the
Initial Purchaser Information.
(l)            The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the 1934 Act and the applicable rules and regulations of the
Commission thereunder.  The Exchange Act Reports did not, when filed with the
Commission, contain an untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
5

--------------------------------------------------------------------------------



(m)            Each of the Relevant Jack in the Box Entities and each of its
subsidiaries has been duly organized, is validly existing and in good standing
as a corporation, limited liability company, as applicable, under the laws of
its respective jurisdiction of organization and is duly qualified to do business
and in good standing as a foreign corporation or limited liability company, as
applicable, in each jurisdiction in which its ownership or lease of property or
the conduct of its businesses requires such qualification, except where the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have (i) a material adverse effect on the
condition (financial or otherwise), results of operations, stockholders’ equity,
properties, management,  business or prospects of the Securitization Entities or
the Relevant Jack in the Box Entities taken as a whole or (ii) a material
adverse effect on the performance by the Relevant Jack in the Box Entities of
this Agreement, the Offered Notes, the Indenture or any of the other Related
Documents or the consummation of any of the transactions contemplated hereby or
thereby (collectively, clauses (i) and (ii), a “Material Adverse Effect”).  Each
of the Relevant Jack in the Box Entities has all corporate or limited liability
company power and authority, as applicable, necessary to own or lease its
properties and to conduct the businesses in which it is now engaged or
contemplated in the Pricing Disclosure Package and the Final Offering
Memorandum. Jack in the Box does not own or control, directly or indirectly, any
corporation, limited liability company or other entity other than the
subsidiaries listed in Exhibit 21.1 to Jack in the Box’s Annual Report on Form
10-K for the fiscal year ended September 30, 2018.
(n)            (i) Holdco has the debt capitalization as set forth in each of
the Pricing Disclosure Package and the Final Offering Memorandum, and all of the
issued and outstanding equity interests of Holdco have been duly authorized and
validly issued and are fully paid and non-assessable.


(ii)            The Master Issuer has an authorized capitalization as set forth
in each of the Pricing Disclosure Package and the Final Offering Memorandum, and
all of the issued and outstanding equity interests of the Master Issuer have
been duly authorized and validly issued and are fully paid and non-assessable.
(iii)            All of the outstanding shares of capital stock, membership
interests or other equity interests of each of the Securitization Entities are,
and upon the Closing Date, each Securitization Entity will be, owned, directly
or indirectly, by the Manager, free and clear of all liens, security interests,
mortgages, pledges, charges, equities, claims or restrictions on transferability
or encumbrances of any kind (collectively, “Liens”), other than those Liens
(i) imposed by the Indenture and the Related Documents, (ii) which constitute
Permitted Liens or (iii) which result from transfer restrictions imposed by the
1933 Act or the securities or blue sky laws of certain jurisdictions.
6

--------------------------------------------------------------------------------



(o)            The Master Issuer has all requisite limited liability company
power and authority to execute, deliver and perform its respective obligations
under the Indenture. The Indenture has been duly and validly authorized by the
Master Issuer and upon its execution and delivery and, assuming due
authorization, execution and delivery by the Trustee, will constitute the valid
and legally binding obligation of the Master Issuer, enforceable against the
Master Issuer in accordance with its terms, except that such enforceability may
be subject to bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).  Assuming the
accuracy of the representations and warranties of the Initial Purchasers
contained in Section 3(b) of this Agreement, no qualification of the Indenture
under the Trust Indenture Act of 1939 (the “Trust Indenture Act”) is required in
connection with the offer and sale of the Offered Notes contemplated hereby or
in connection with the Exempt Resales. When executed by the Master Issuer, the
Indenture will conform in all material respects to the description thereof in
each of the Pricing Disclosure Package and the Final Offering Memorandum.
(p)            The Master Issuer has all requisite limited liability power and
authority to execute, issue, sell and perform its obligations under the Offered
Notes.  The Offered Notes have been duly authorized by the Master Issuer and,
when duly executed by the Master Issuer in accordance with the terms of the
Indenture, assuming due authentication of the Offered Notes by the Trustee, upon
delivery to the Initial Purchasers against payment therefor in accordance with
the terms hereof, will be validly issued and delivered and will constitute valid
and legally binding obligations of the Master Issuer entitled to the benefits of
the Indenture, enforceable against the Master Issuer in accordance with their
terms, except that the enforceability may be subject to bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).  When executed by the Master Issuer, the Offered Notes
will conform in all material respects to the description thereof in each of the
Pricing Disclosure Package and the Final Offering Memorandum.
(q)            Each Guarantor has all requisite limited liability company power
and authority to execute, issue and perform its obligations under the Guarantee
and Collateral Agreement. The Guarantee and Collateral Agreement has been duly
and validly authorized by each of the Guarantors, and upon the Guarantee and
Collateral Agreement’s execution and delivery and assuming the due
authorization, execution and delivery by the Trustee the Guarantee and
Collateral Agreement will constitute the valid and legally binding obligation of
each the Guarantors, enforceable against each such Guarantor in accordance with
its terms, except that the enforceability may be subject to bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). When executed by each of the Guarantors, the
Guarantee and Collateral Agreement will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Final
Offering Memorandum.
(r)            Each of the Relevant Jack in the Box Entities, as applicable, has
all required corporate or limited liability company power and authority, as
applicable, to execute, deliver and perform its obligations under each Related
Document to which it is a party (other than the Offered Notes, the Indenture and
the Guarantee and Collateral Agreement to the extent covered in Sections 2(o),
(p) and (q)).  At the Closing Date, each of the Related Documents will have been
duly and validly authorized, executed and delivered by each of the Relevant Jack
in the Box Entities (to the extent a party thereto) and will constitute the
valid and legally binding obligation of each of the Relevant Jack in the Box
Entities (to the extent a party thereto) enforceable against each of the
Relevant Jack in the Box Entities (to the extent a party thereto) in accordance
with its terms, except that the enforceability may be subject to bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and, as to rights of indemnification and
contribution with respect to liabilities under securities laws, by principles of
public policy.  When executed by the Relevant Jack in the Box Entities (to the
extent a party thereto), each such Related Document will conform in all material
respects to the description thereof (if any) in each of the Pricing Disclosure
Package and the Final Offering Memorandum.
7

--------------------------------------------------------------------------------

(s)            Each of the Relevant Jack in the Box Entities has all requisite
corporate or limited liability company power and authority, as applicable, to
execute, deliver and perform its obligations under this Agreement.  This
Agreement has been duly and validly authorized, executed and delivered by each
of the Relevant Jack in the Box Entities, and will constitute the valid and
legally binding obligations of each of the Relevant Jack in the Box Entities,
enforceable against each of the Relevant Jack in the Box Entities in accordance
with its terms, except that such enforceability may be subject to bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and, as to rights of indemnification and
contribution with respect to liabilities under securities laws, by principles of
public policy.
(t)            (i) The issue and sale of the Offered Notes and the Guarantees,
(ii) the execution, delivery and performance by the Relevant Jack in the Box
Entities of the Offered Notes, the Guarantees, the Indenture, this Agreement and
the other Related Documents (to the extent a party thereto), (iii) the
application of the proceeds from the sale of the Offered Notes as described
under “Use of Proceeds” in each of the Pricing Disclosure Package and the Final
Offering Memorandum and (iv) the consummation of the transactions contemplated
hereby and thereby, do not and will not (A) conflict with or result in a breach
or violation of any of the terms or provisions of, impose any lien, charge or
encumbrance upon any property or assets of any of the Relevant Jack in the Box
Entities or any of their respective subsidiaries, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement, credit agreement,
security agreement, license, lease or other agreement or instrument (giving
effect to any amendments or terminations thereof as contemplated by the Pricing
Disclosure Package and the Final Offering Memorandum) to which the Relevant Jack
in the Box Entities or any of their respective subsidiaries is a party or by
which the Relevant Jack in the Box Entities or any of their respective
subsidiaries is bound or to which any of the property or assets of any of the
Relevant Jack in the Box Entities or any of their respective subsidiaries is
subject, except for (1) Liens created by the Indenture or the other Related
Documents and, (2) Permitted Liens, (B) result in any violation of the
provisions of the charter, by-laws, certificate of formation or limited
liability company agreement (or similar organizational documents) of any of the
Relevant Jack in the Box Entities or (C) result in any violation of any statute
or any judgment, order, decree, rule or regulation of any court or governmental
agency or body having jurisdiction over any of the Relevant Jack in the Box
Entities or any of their respective subsidiaries or any of their respective
properties or assets, except in the case of clauses (A) and (C) as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
8

--------------------------------------------------------------------------------

(u)            No consent, approval, authorization or order of, or filing,
registration or qualification with any court or governmental agency or
regulatory body having jurisdiction over any of the Relevant Jack in the Box
Entities or any of their respective subsidiaries or any of their respective
properties or assets is required for the issue and sale of the Offered Notes and
the Guarantees, the execution, delivery and performance by any of the Relevant
Jack in the Box Entities or any of their respective subsidiaries of the Offered
Notes, the Guarantees, the Indenture, this Agreement and the other Related
Documents (to the extent they are parties thereto), the application of the
proceeds from the sale of the Offered Notes as described under “Use of Proceeds”
in each of the Pricing Disclosure Package and the Final Offering Memorandum and
the consummation of the transactions contemplated hereby and thereby, except for
(A) such consents, approvals, authorizations, orders, filings, registrations or
qualifications as shall have been obtained or made prior to the Closing Date or
are permitted to be obtained or made subsequent to the Closing Date pursuant to
the Indenture, (B) such consents, approvals, authorizations, orders, filings,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution and resale
(including pursuant to the Exempt Resales) of the Offered Notes by the Initial
Purchasers and (C) such consents, approvals, authorizations, orders, filings,
registrations or qualifications, the failure of which to obtain could not,
individually or in the aggregate, reasonably be likely to have a Material
Adverse Effect.
(v)            The historical consolidated financial statements of Holdco
(including the related notes and supporting schedules) included in the Pricing
Disclosure Package and the Final Offering Memorandum present fairly in all
material respects the financial condition, results of operations and cash flows
of the entities referred to therein, at the dates and for the periods indicated,
and have been prepared in conformity with accounting principles generally
accepted in the United States (“GAAP”) applied on a consistent basis throughout
the periods involved. The interactive data files included or incorporated by
reference in the Pricing Disclosure Package and the Final Offering Memorandum
fairly present in all material respects the information called for by, and have
been prepared in accordance with, the Commission’s rules and guidelines
applicable thereto.
(w)            The “transaction adjusted” financial information included in the
Pricing Disclosure Package and the Final Offering Memorandum has been derived
from the financial statements and the books and records of the Jack in the Box
Parties and their predecessors in the manner described under and subject to the
qualifications and limitations set forth under “Non-GAAP Financial Measures”.
The assumptions used in preparing the “transaction adjusted,” and “adjusted”
financial measures and financial information (collectively, the “Adjusted
Financial Information”) included in the Pricing Disclosure Package and the Final
Offering Memorandum provide a reasonable basis for presenting the significant
effects directly attributable to the transactions and events described therein
and the related adjustments give reasonable effect to those assumptions. The
related adjustments also reflect, in all material respects, the proper
application of those adjustments to the historical financial statement amounts
in the Adjusted Financial Information included in the Pricing Disclosure Package
and the Final Offering Memorandum.  The Adjusted Financial Information set forth
in the Pricing Disclosure Package and the Final Offering Memorandum has been
prepared, in all material respects, on a basis consistent with the relevant
historical financial statements and give effect to assumptions made on a
reasonable basis and in good faith and present fairly in all material respects
the historical and proposed transactions contemplated by the Adjusted Financial
Information. The non-GAAP financial measures that are included in the Pricing
Disclosure Package and the Final Offering Memorandum have been calculated based
on amounts derived from the financial statements and books and records of the
Jack in the Box Parties and its predecessors, and the Jack in the Box Parties
believe that any adjustments to such non-GAAP financial measures have a
reasonable basis and have been made in good faith.
9

--------------------------------------------------------------------------------

(x)            KPMG LLP, who have certified certain financial statements of
Holdco, whose report appears in the Pricing Disclosure Package and the Final
Offering Memorandum and who has delivered the Initial Letter referred to in
Section 7(n) and (o) hereof, (x) are independent registered public accountants
with respect to Holdco and its subsidiaries within the meaning of the 1933 Act
and the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board and (y) was, as of the date of such
report, and is, as of the date hereof, an independent public accounting firm
with respect to the Jack in the Box Parties.
(y)            Holdco maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the 1934 Act) that
complies with the requirements of the 1934 Act and that has been designed by, or
under the supervision of, Holdco’s principal executive and principal financial
officers, to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with GAAP.  Holdco maintains internal controls sufficient to provide
reasonable assurance that (i) records are maintained that in reasonable detail
accurately and fairly reflect the transactions and dispositions of the assets of
Holdco and each of its subsidiaries (ii) transactions are recorded as necessary
to permit preparation of Holdco’s consolidated financial statements in
accordance with GAAP and that receipts and expenditures are being made only in
accordance with authorizations of management and directors of Holdco and each of
its subsidiaries and (iii) the unauthorized acquisition, use or disposition of
the assets of Holdco and each of its subsidiaries that could have a material
effect on the consolidated financial statements are prevented or timely
detected.  The auditors’ report regarding the last audited financial statements
of Holdco and its subsidiaries included in the Pricing Disclosure Package, while
expressing no opinion on the effectiveness of internal control, included no
qualification regarding internal control.  Since the date of the last audited or
reviewed financial statements of Holdco and its subsidiaries included in the
Pricing Disclosure Package, (i) Holdco has not been advised of or become aware
of any fraud that involves management or other employees who have a significant
role in the internal control over financial reporting of Holdco and each of its
subsidiaries taken as a whole or that is otherwise material to Holdco taken as a
whole; and (ii) there have been no significant changes in the internal control
over financial reporting of Holdco and each of its subsidiaries that have
materially affected or are reasonably likely to materially affect the internal
control of Holdco and each of its subsidiaries taken as a whole over financial
reporting.
(z)            (i) Holdco maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the Exchange Act), (ii) such disclosure
controls and procedures are designed to ensure that the information required to
be disclosed by Holdco in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the SEC’s rules and forms, and that such information is
accumulated and communicated to management of Holdco, including its principal
executive officer and principal financial officer, as appropriate, to allow
timely decisions regarding required disclosure to be made; and (iii) such
disclosure controls and procedures are effective in all material respects to
perform the functions for which they were established.
10

--------------------------------------------------------------------------------

(aa)             Since September 30, 2018, the date of the most recent balance
sheet of Holdco and its consolidated subsidiaries audited by KPMG LLP (the
“Audit Date”), (i) the audit committee of the board of directors of Holdco has
not been advised of or become aware of (A) any significant deficiencies in the
design or operation of internal control over financial reporting, that could
reasonably be expected to materially and adversely affect the ability of Holdco
or any of its subsidiaries to record, process, summarize and report financial
data, or any material weaknesses in internal control over financial reporting,
and (B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the internal control over financial
reporting of any of Holdco and each of its subsidiaries or that is otherwise
material to Holdco and each of its subsidiaries; and (ii) there have been no
significant changes in internal control over financial reporting or in other
factors that could significantly affect internal control over financial
reporting, including any corrective actions with regard to significant
deficiencies and material weaknesses.
(bb)            The section entitled “Management’s Discussion and Analysis of
Financial Condition and Results of Operations—Discussion of Critical Accounting
Estimates” incorporated by reference in the Preliminary Offering Memorandum
contained in the Pricing Disclosure Package and the Final Offering Memorandum
accurately and fully describes (i) the accounting policies that Holdco believes
are the most important in the portrayal of the financial condition and results
of operations of Holdco and each of its subsidiaries and that require
management’s most difficult, subjective or complex judgments; (ii) the judgments
and uncertainties affecting the application of critical accounting policies; and
(iii) the likelihood that materially different amounts would be reported under
different conditions or using different assumptions and an explanation thereof.
(cc)            There is and has been no material failure on the part of Holdco
and any of Holdco’s directors or officers, in their capacities as such, to
comply with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith.
(dd)            Except as described in each of the Pricing Disclosure Package
and the Final Offering Memorandum, since the Audit Date, none of the Relevant
Jack in the Box Entities nor any of their respective subsidiaries has (i)
sustained any loss or interference with its business or properties from fire,
explosion, flood, earthquake, hurricane, accident or other calamity, whether or
not covered by insurance, or from any labor disturbance or dispute or court or
governmental action, order or decree, (ii) issued or granted any securities,
(iii) incurred any liability or obligation, direct or contingent, other than
liabilities and obligations that were incurred in the ordinary course of
business, (iv) entered into any transaction not in the ordinary course of
business and/or (v) declared or paid any dividend on its capital stock, and
since the Audit Date, there has not been any change in the capital stock or
limited liability company interests, as applicable, or long-term debt of any of
the Relevant Jack in the Box Entities or any of their respective subsidiaries or
any change, or any development involving a prospective change, in or affecting
the condition (financial or otherwise), results of operations, stockholders’
equity or limited liability company interests, as applicable, properties,
management, business or prospects of any of the Relevant Jack in the Box
Entities or any of their respective subsidiaries, except in each case as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
11

--------------------------------------------------------------------------------



(ee)            On the Closing Date, each of the Jack in the Box Parties and
each of their respective subsidiaries will have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all Liens, except for (i)
Permitted Liens and (ii) such Liens as are described in the Pricing Disclosure
Package and the Final Offering Memorandum.  All material assets held under lease
by the Jack in the Box Parties are held by the relevant entity under valid,
subsisting and enforceable leases, with such exceptions as do not materially
interfere with the use made of such assets by the relevant entity, except that
such enforceability may be subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
(ff)            As of the Closing Date, the Base Indenture and the Guarantee and
Collateral Agreement will be effective to create a valid and continuing Lien on
the Collateral in favor of the Trustee on behalf of and for the benefit of the
Secured Parties, which Lien on the Collateral will have been perfected to the
extent recognized by applicable law (subject to any exceptions described in the
Pricing Disclosure Package and the Final Offering Memorandum) and will be prior
to all other Liens (other than Permitted Liens), and will be enforceable as such
as against creditors of and purchasers from the Master Issuer and the Guarantors
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting creditors’ rights generally or by general equitable
principles, whether considered in a proceeding at law or in equity and by an
implied covenant of good faith and fair dealing. Except as described in the
Pricing Disclosure Package and the Final Offering Memorandum, the Master Issuer
and the Guarantor will have received all consents and approvals required by the
terms of the Collateral in order to pledge the Collateral to the Trustee under
the Indenture and under the Guarantee and Collateral Agreement.  All consents
required to be obtained with respect to the contribution of the Contributed
Assets contributed under the Contribution Agreements have been obtained and no
other consents are required except as set forth in the Pricing Disclosure
Package.  All material consents required to be obtained with respect to (i) the
contribution of the Contributed Assets contributed under the Contribution
Agreements and (ii) the distribution of the membership interests distributed
under the Distribution Agreements, in each case, have been obtained and no other
consents are required except as set forth in the Pricing Disclosure Package.
(gg)            As of the Closing Date, the Distribution and Contribution
Transactions shall have been consummated in all material respects to the extent
and in accordance with the terms and conditions set forth in the Pricing
Disclosure Package, the Final Offering Memorandum, the Distribution Agreements
and the Contribution Agreements.
12

--------------------------------------------------------------------------------

(hh)            Other than the security interest to be granted to the Trustee
under the Base Indenture and the Guarantee and Collateral Agreement and pursuant
to the other Related Documents, as of the Closing Date after giving effect to
the application of the proceeds of the Offered Notes, none of the Relevant Jack
in the Box Entities nor any of their respective subsidiaries shall have pledged,
assigned, sold or granted as of the Closing Date a security interest in the
Collateral.
(ii)            As of the Closing Date, all action necessary (including the
filing of UCC-1 financing statements; provided that notice filings with the
United States Patent and Trademark Office and the United States Copyright Office
shall be filed within fifteen Business Days of the Closing Date) to protect and
evidence the Trustee’s security interest in the Collateral in the United States
will have been duly and effectively taken (as described in, and subject to any
exceptions to be set forth in, the Base Indenture and the Guarantee and
Collateral Agreement). As of the Closing Date, no security agreement, financing
statement, equivalent security or lien instrument or continuation statement
authorized by any Jack in the Box Parties or any of their respective
subsidiaries and listing such Person as debtor covering all or any part of the
Collateral shall be on file or of record in the United States except (i) in
respect of Permitted Liens, (ii) in respect of any such security interest that
will be released on the Closing Date or (iii) such as may have been filed,
recorded or made by such Person favor of the Trustee on behalf of the Secured
Parties in connection with the Base Indenture and the Guarantee and Collateral
Agreement, and no such Person has authorized any such filing.
(jj)            Each Relevant Jack in the Box Entity and their respective
subsidiaries has such permits, licenses, registrations, franchises, certificates
of need and other approvals or authorizations of governmental or regulatory
authorities (“Permits”) as are necessary under applicable law to own their
properties and conduct their businesses in the manner described in the Pricing
Disclosure Package and the Final Offering Memorandum, except for any of the
foregoing that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each Relevant Jack in the Box Entity
and each of their respective subsidiaries has fulfilled and performed all of its
obligations with respect to the Permits, and no event has occurred that allows,
or after notice or lapse of time would allow, revocation or termination thereof
or results in any other impairment of the rights of the holder or any such
Permits, except for any of the foregoing that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  None of
the Relevant Jack in the Box Entities nor any of their respective subsidiaries
has received notice of any revocation or modification of any such Permits or has
any reason to believe that any such Permits will not be renewed in the ordinary
course, except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
13

--------------------------------------------------------------------------------

(kk)            (i) Each of the Relevant Jack in the Box Entities and each of
their respective subsidiaries owns or possesses valid and adequate rights to use
all patents, inventions, invention disclosures and industrial designs ,
trademarks, service marks, trade names, logos, designs, slogans and other
indicia of origin (including all goodwill arising therefrom), copyrights, works
of authorship (whether or not copyrightable) and design rights, rights in
software (whether in source code or object code), data, databases, data
collections, systems and technology, rights of privacy and publicity, rights in
social media identifiers, usernames and accounts, know-how, trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures and all other intellectual, proprietary or industrial
property rights, and all registrations, applications for registration or
issuance, recordings, renewals, and extensions of or relating to any of the
foregoing (collectively, the “Intellectual Property”) used in or necessary for
the conduct of their respective businesses as currently conducted and as
currently contemplated to be conducted after the Closing Date, and none of the
foregoing will be adversely affected by the consummation of the transactions
contemplated hereby, provided, however, for the avoidance of doubt, the
foregoing shall not be deemed to constitute a representation or warranty with
respect to infringement or other violation of Intellectual Property rights of
third parties, which are exclusively addressed below in clause (iv); (ii) the
Jack in the Box Parties exclusively own and possess free and clear of all Liens
all Intellectual Property described in the Pricing Disclosure Package and the
Final Offering Memorandum as being owned by them or that is otherwise purported
to be owned by them (“Company Intellectual Property”); (iii) there are no third
parties who own or possess any right, title or interest in or to any Company
Intellectual Property, except as specifically disclosed in the Pricing
Disclosure Package and the Final Offering Memorandum; (iv) there is and has been
no infringement, dilution, misappropriation or other violation (A) by third
parties of any Company Intellectual Property or (B) by any Relevant Jack in the
Box Entity (including by the operation of its respective business or its
products or services) of any Intellectual Property rights of any third party,
except as specifically disclosed in the Pricing Disclosure Package and the Final
Offering Memorandum except as could not reasonably be expected to have a
Material Adverse Effect; (v) except as specifically disclosed in the Pricing
Disclosure Package and the Final Offering Memorandum or as could not reasonably
be expected to have a Material Adverse Effect, there is no pending action, suit,
investigation, or proceeding against any Relevant Jack in the Box Entity or, to
the Relevant Jack in the Box Entities’ knowledge, threatened claim by any
Person: (x) challenging the validity or enforceability of, or Relevant Jack in
the Box Entities’ use of or rights in or to, any Company Intellectual Property,
(y) alleging any violation of any applicable laws, regulations, policies or
industry standards regarding data privacy, data security or personally
identifiable information or data (including the Payment Card Industry Data
Security Standards as promulgated by the Payment Card Industry Security
Standards Counsel (the “PCI-DSS”)) or (z) asserting that any of the Relevant
Jack in the Box Entities, the operation of their respective businesses or their
products or services has infringed, diluted, misappropriated or otherwise
violated or currently infringes, dilutes, misappropriates or otherwise violates,
or would, upon the commercialization of any product or service of the Relevant
Jack in the Box Entities or any of their subsidiaries described in the Pricing
Disclosure Package and the Final Offering Memorandum as under development,
infringe, dilute, misappropriate or otherwise violate, any Intellectual Property
right of others; (vi) as of the Closing Date, (A) the Securitization Entities
will solely and exclusively own or otherwise have a valid right to use all of
the material Intellectual Property necessary to conduct their business as
conducted by the Relevant Jack in the Box Entities immediately prior to the
Closing Date and (B) the Securitization Entities will solely and exclusively own
and possess all Owned Securitization IP and except as specifically disclosed in
the Pricing Disclosure Package or the Final Offering Memorandum, no
Non-Securitization Entity will own any Intellectual Property otherwise necessary
for the operation of the businesses as conducted by the Relevant Jack in the Box
Entities immediately prior to the Closing Date; and (vii) except as specifically
disclosed in the Pricing Disclosure Package and the Final Offering Memorandum or
as could not reasonably be expected to have a Material Adverse Effect, (A) the
Relevant Jack in the Box Entities are in material compliance with all applicable
laws, regulations, policies and industry standards regarding data privacy, data
security or personally identifiable information or data (including PCI-DSS); (B)
the Relevant Jack in the Box Entities have taken commercially reasonable
measures consistent with industry standards to protect the confidentiality of
their material trade secrets (including all material trade secrets and
confidential information included in the Securitization IP); and (C) to the
Relevant Jack in the Box Entities’ knowledge, no trade secrets and confidential
information included in the Securitization IP have been disclosed or released to
any third party except pursuant to commercially reasonable nondisclosure
agreements protecting the secrecy thereof.
14

--------------------------------------------------------------------------------

(ll)            Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Relevant Jack in
the Box Entities (x) have taken commercially reasonable measures to protect the
confidentiality, integrity and availability of data in the Relevant Jack in the
Box Entities’ possession, custody or control, and the integrity and availability
of the Relevant Jack in the Box Entities’ information and operational technology
(including digital channels such as the online website and mobile application);
(y) are not aware of any past, ongoing or threatened security breach of, or
unauthorized access to, the Relevant Jack in the Box Entities’ information and
operational technology infrastructure (including technology infrastructure
provided by third parties); and (z) are in compliance with the applicable
written policies of the Relevant Jack in the Box Entities, contractual
requirements (including PCI-DSS), and material compliance with all applicable
laws, regulations and guidance regarding data privacy, data security, personal
data or confidential information.
(mm)            There are no legal or governmental proceedings pending to which
any Relevant Jack in the Box Entity or any of their respective subsidiaries is a
party or of which any property or assets of any of the Relevant Jack in the Box
Entities or any of their respective subsidiaries is the subject that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  To each Relevant Jack in the Box Entity’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
others.
(nn)            There is no contract or other document that would be required to
be described in a registration statement filed by Holdco under the 1933 Act or
filed as an exhibit to such registration statement of Holdco pursuant to Item
601(b)(10) of Regulation S-K that has not been described in or filed as an
exhibit to the Pricing Disclosure Package and the Final Offering Memorandum. The
statements made in the Pricing Disclosure Package and the Final Offering
Memorandum, insofar as they purport to constitute summaries of the terms of the
contracts and other documents that are so described therein, constitute accurate
summaries of the terms of such contracts and documents in all material respects.
(oo)            The statements made in the Pricing Disclosure Package and the
Final Offering Memorandum under the captions “Description of the Offered Notes”
and “Description of the Indenture and the Guarantee and Collateral Agreement,”
insofar as they constitute a summary of the terms of the Offered Notes and the
Indenture, and under the captions “Risk Factors” “Description of the Business of
Jack in the Box, ” “Management of Jack in the Box,”  “Description of the
Securitization Entities,” “Description of the Franchise Arrangements,”
“Characteristics of Certain Franchised Restaurants and Company
Restaurants,” “Description of the Manager and the Management Agreement,”
“Description of the Servicer and the Servicing Agreement,” “Description of the
Back-Up Manager and the Back-Up Management Agreement,” “Description of the
Series 2019-1 Class A-1 Notes,” “Description of the Distribution and
Contribution Agreements,” “Description of the IP License Agreements,”
“Description of the Real Estate Activities,” “Certain Legal Aspects of the
Franchise Arrangements,” “Certain U.S. Federal Income Tax Consequences,”
“Certain ERISA and Related Considerations,” “Additional Regulatory
Considerations,” “Plan of Distribution,” and “Transfer Restrictions,” insofar as
they purport to constitute summaries of the terms of statutes, rules or
regulations, legal or governmental proceedings or contracts and other documents,
constitute accurate summaries of the terms of such statutes, rules and
regulations, legal and governmental proceedings and contracts and other
documents in all material respects.
15

--------------------------------------------------------------------------------

(pp)            Except as could not reasonably be expected to have a Material
Adverse Effect (A) each of the Relevant Jack in the Box Entities and each of
their respective subsidiaries carry, or are covered by, insurance from insurers
of recognized financial responsibility in such amounts and covering such risks
as is adequate for the conduct of their respective businesses and the value of
their respective properties and as is customary for companies engaged in similar
businesses in similar industries; (B) all such policies of insurance of the
Relevant Jack in the Box Entities and each of their respective subsidiaries are
in full force and effect; (C) the Relevant Jack in the Box Entities and each of
their respective subsidiaries are in compliance with the terms of such policies
in all material respects; (D) none of the Relevant Jack in the Box Entities nor
any of their respective subsidiaries has received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance; and (E)
there are no claims by the Relevant Jack in the Box Entities or any of their
respective subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause.  None of the Relevant Jack in the Box Entities nor any of their
respective subsidiaries has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business.
(qq)            No labor disturbance by or dispute with the employees or
Franchisees of the Relevant Jack in the Box Entities or any of their respective
subsidiaries exists or, to the knowledge of any Relevant Jack in the Box Entity,
is imminent, in each case that could reasonably be expected to have a Material
Adverse Effect.
(rr)            The Relevant Jack in the Box Entities and their respective
subsidiaries have taken the necessary actions to mitigate the risk that (i)
employees, independent contractors and consultants of the Franchisees could be
treated as joint employees of any Relevant Jack in the Box Entity and/or (ii)
the Relevant Jack in the Box Entities or any of their respective subsidiaries
could be jointly or vicariously liable to or with any employee, independent
contractor and consultant of the Franchisees with respect to any labor,
employment, benefits or other matters except, in each case under clauses (i) and
(ii), that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
(ss)            None of the Relevant Jack in the Box Entities (i) is in
violation of its certificate of formation, limited liability company agreement,
charter or by-laws (or similar organizational documents), (ii) is in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant, condition or other obligation contained in any indenture, mortgage,
deed of trust, loan agreement, security agreement, license or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) is in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or its property or assets, except in the case of clauses
(ii) and (iii), to the extent any such conflict, breach, violation or default
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
16

--------------------------------------------------------------------------------

(tt)            Except as described in the Pricing Disclosure Package and the
Final Offering Memorandum or as could not reasonably be expected to have a
Material Adverse Effect, (i) there are no proceedings that are pending, or to
the knowledge of the Relevant Jack in the Box Entities, threatened, against any
of the Relevant Jack in the Box Entities or any of their respective subsidiaries
under any applicable laws (including common law), regulations, ordinances,
rules, orders, judgments, decrees, permits or other legal requirements of any
governmental authority, including without limitation any applicable
international, foreign, national, state, provincial, regional, or local
authority, relating to the pollution or protection of the environment or natural
resources, or to the use, handling, transportation, generation, treatment,
storage, disposal, discharge or release of hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) the Relevant
Jack in the Box Entities and their respective subsidiaries are not aware of any
issues regarding compliance with Environmental Laws or liabilities or other
obligations under Environmental Laws or concerning hazardous or toxic substances
or wastes, pollutants or contaminants, and (iii) none of the Relevant Jack in
the Box Entities and their respective subsidiaries anticipates expenditures
relating to Environmental Laws.
(uu)            Each of the Relevant Jack in the Box Entities and each of their
respective subsidiaries has filed all federal, state, local and foreign tax
returns required to be filed through the date hereof, subject to permitted
extensions, and have paid or caused to be paid all taxes due pursuant to said
returns, except for such taxes as are being contested in good faith and by
appropriate proceedings diligently conducted and for which adequate reserves are
being maintained in accordance with GAAP. No tax deficiency has been determined
adversely to the Relevant Jack in the Box Entities or any of their respective
subsidiaries, nor does any Relevant Jack in the Box Entity have any knowledge of
any tax deficiencies that have been, or could reasonably be expected to be
asserted against the Relevant Jack in the Box Entities or any of their
respective subsidiaries, that could, individually or in the aggregate, be
expected to have a Material Adverse Effect.
17

--------------------------------------------------------------------------------

(vv)            Except where a failure to comply with any of the following would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (i) each “employee benefit plan” (within the meaning of Section
3(3) of the Employee Retirement Security Act of 1974, as amended (“ERISA”)) for
which the Relevant Jack in the Box Entities or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code;
provided that this clause (i) shall not apply to any Plan that is a
“multiemployer plan,” within the meaning of Section 4001(c)(3) of ERISA; (ii) no
prohibited transaction, within the meaning of Section 406 of ERISA or Section
4975 of the Code, has occurred with respect to any Plan excluding transactions
effected pursuant to a statutory or administrative exemption; (iii) with respect
to each Plan subject to Title IV of ERISA (A) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected to
occur, (B) no “accumulated funding deficiency” (within the meaning of Section
302 of ERISA or Section 412 of the Code), whether or not waived, has occurred or
is reasonably expected to occur, (C) the fair market value of the assets under
each Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan) and (D) none of
the Relevant Jack in the Box Entities nor any member of their Controlled Group
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA (other than contributions to the Plan or premiums to the Pension Benefit
Guaranty Corporation in the ordinary course and without default) in respect of a
Plan (including a “multiemployer plan,” within the meaning of Section 4001(c)(3)
of ERISA); and (iv) each Plan that is intended to be qualified under Section
401(a) of the Code is so qualified and nothing has occurred, whether by action
or by failure to act, which would cause the loss of such qualification.
(ww)            Other than any restrictions under applicable law, no Guarantor
is currently prohibited, directly or indirectly, from paying any dividends to
its parent or to the Master Issuer, from making any other distribution on such
Guarantor’s capital stock, limited liability company or other ownership
interests, as applicable, from repaying to its parent or the Master Issuer any
loans or advances to such Guarantor from its parent or the Master Issuer or from
transferring any of such Guarantor’s property or assets to its parent or the
Master Issuer, or any other subsidiary of its parent or the Master Issuer.
(xx)            None of the Relevant Jack in the Box Entities nor any of their
respective subsidiaries is, and after giving effect to the offer and sale of the
Offered Notes and the application of the proceeds therefrom as described under
“Use of Proceeds” in each of the Pricing Disclosure Package and the Final
Offering Memorandum will be, an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended (the “1940 Act”), and the rules and regulations of the
Commission thereunder. The Master Issuer does not constitute a “covered fund”
for purposes of the Volcker Rule promulgated under the Dodd-Frank Wall Street
Reform and Consumer Protection Act.  Payments on the Offered Notes will not
depend primarily on cash flow from self-liquidating financial assets within the
meaning of Section 3(a)(79) of the 1934 Act.
(yy)            The statistical and market-related data included in the Pricing
Disclosure Package and the Final Offering Memorandum and the consolidated
financial statements of Holdco, the Master Issuer and their respective
subsidiaries included in the Pricing Disclosure Package and the Final Offering
Memorandum are based on or derived from sources that are reliable in all
material respects.
(zz)            The Relevant Jack in the Box Entitles will take reasonable
precautions designed to ensure that any offer or sale, direct or indirect, in
the United States or to any U.S. person (as defined in Rule 902 under the
Securities Act) of any Offered Notes or any substantially similar security
issued by any Relevant Jack in the Box Entity, within six months subsequent to
the date on which the distribution of the Offered Notes has been completed (as
notified to the Master Issuer by the Initial Purchasers), is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Offered Notes in the United States and to
U.S. persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Securities Act, including any sales pursuant to
Rule 144A under, or Regulation S of, the Securities Act.
18

--------------------------------------------------------------------------------

(aaa)            Immediately after giving effect to the consummation of the
transactions contemplated by this Agreement and the other Related Documents,
each of the Relevant Jack in the Box Entities will be Solvent.  As used in this
Agreement, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of such relevant entity are not less than the total amount required
to pay the liabilities of such relevant entity on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured, (ii) the relevant entity is able to pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) assuming the sale of the Offered
Notes as contemplated by this Agreement and the completion of the transactions
contemplated by the Related Documents, the relevant entity is not incurring
debts or liabilities beyond its ability to pay as such debts and liabilities
mature, (iv) the relevant entity is not engaged in any business or transaction,
and is not about to engage in any business or transaction, for which its
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such entity is
engaged, and (v) the relevant entity is not otherwise insolvent under the
standards set forth in any U.S. or non-U.S. federal, state or local statute, law
or ordinance, or any judgment, decree, rule, regulation, order or injunction. In
computing the amount of such contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount that, in the light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
(bbb)            None of the Relevant Jack in the Box Entities nor any of their
respective subsidiaries is a party to any contract, agreement or understanding
with any person (other than this Agreement and the Engagement Letter) that could
give rise to a valid claim against any of them or the Initial Purchasers for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Offered Notes.
(ccc)            None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Offered Notes), will violate or result in a violation of Section 7 of the 1934
Act, or any regulation promulgated thereunder, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System.
(ddd)            None of the Relevant Jack in the Box Entities nor any of their
respective affiliates have taken, directly or indirectly, any action designed to
or that has constituted or that could reasonably be expected to cause or result
in the stabilization or manipulation of the price of any security of the Master
Issuer or any Guarantor in connection with the offering of the Offered Notes.
19

--------------------------------------------------------------------------------

(eee)            The Relevant Jack in the Box Entities and their respective
affiliates have not taken any action or omitted to take any action which may
result in the loss by any of the Initial Purchasers of the ability to rely on
any stabilization safe harbor provided by (i) Article 5 of the Market Abuse
Regulation (596/2014) or (ii) the UK Financial Conduct Authority (“FCA”) under
s.137Q of the Financial Services and Markets Act 2000 (“FSMA”).
(fff)            None of the Relevant Jack in the Box Entities nor any of their
respective subsidiaries is in violation of or has received notice of any
violation with respect to any federal or state law relating to discrimination in
the hiring, promotion or pay of employees, nor any applicable federal or state
wage and hour laws, nor any state law precluding the denial of credit due to the
neighborhood in which a property is situated, the violation of any of which
could reasonably be expected to have a Material Adverse Effect.
(ggg)            None of the Relevant Jack in the Box Entities nor any of their
respective subsidiaries, nor any director, officer, manager, member, agent,
employee, affiliate or other person acting on behalf of such relevant entity,
has (i) made any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made any direct or indirect
unlawful payment to any domestic governmental official, “foreign official” (as
defined in the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (collectively, the “FCPA”)) or employee; (iii)
violated or is in violation of any provision of the FCPA, the Bribery Act of
2010 of the United Kingdom or any applicable non-U.S. anti-bribery statute or
regulation; (iv) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment; or (v) received notice of any investigation, proceeding
or inquiry by any governmental agency, authority or body regarding any of the
matters in clauses (i)-(iv) above; and the Relevant Jack in the Box Entities and
their respective subsidiaries and, to the knowledge of such relevant entity, the
relevant entity’s affiliates, have conducted their respective businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.
(hhh)             The operations of the Relevant Jack in the Box Entities and
each of their respective subsidiaries are and have been conducted at all times
in compliance with applicable financial record-keeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions where the Relevant
Jack in the Box Entities and its subsidiaries conduct business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving any Relevant Jack in the Box Entity or any of their respective
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of such relevant entity, threatened.
20

--------------------------------------------------------------------------------

(iii)            None of the Relevant Jack in the Box Entities nor any of their
respective subsidiaries nor any director, officer, agent, employee, affiliate or
other person acting on behalf of such relevant entity is currently the target of
any  sanctions administered or enforced by the United States Government,
including, without limitation, the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”) and the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), nor is such relevant
entity located, organized or resident in a country or territory that is the
target of Sanctions; the Relevant Jack in the Box Entities and their respective
subsidiaries, and their respective directors, officers, agents, employees,
affiliates and other persons acting on behalf of such relevant entities are in
compliance with all applicable Sanctions; and the Relevant Jack in the Box
Entities and their respective subsidiaries will not directly or indirectly use
the proceeds of the offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person or
entity, for the purpose of financing the activities of or business with any
person, or in any country or territory, that currently is the subject of any
Sanctions or in any other manner that will result in a violation by any person
(including any person participating in the transaction whether as underwriter,
advisor, investor or otherwise) of Sanctions.
(jjj)            There are no transfer taxes or other similar fees or charges
under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance and sale by the Master Issuer and the Guarantors
of the Offered Notes.
(kkk)            None of the Relevant Jack in the Box Entities nor any of their
respective affiliates or representatives, have participated in a plan or scheme
to evade the registration requirements of the 1933 Act through the sale of the
Offered Notes pursuant to Regulation S.
(lll)            None of the Relevant Jack in the Box Entities has knowledge
that any other party to any material contract being assigned to a Securitization
Entity on the Closing Date has any intention not to perform its obligations
thereunder in all material respects, except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(mmm)         No forward-looking statement (within the meaning of Section 27A of
the 1933 Act and Section 21E of the 1934 Act) contained in the Pricing
Disclosure Package or the Final Offering Memorandum has been made without a
reasonable basis or has been disclosed other than in good faith.
(nnn)            The Manager has provided (i) a 17g-5 Representation to each
Rating Agency (as defined below); (ii) an executed copy of the 17g-5
Representation delivered to each Rating Agency) has been delivered to the
Representative; and (iii) each of the Jack in the Box Parties has complied in
all material respects with each 17g-5 Representation. For purposes of this
Agreement, “17g-5 Representation” means a written representation provided to
each Rating Agency, which satisfies the requirements of Rule 17g-5(a)(3)(iii) of
under the 1934 Act.
(ooo)            Each Securitization Entity is, and has always been since its
formation, a single-member limited liability company formed in Delaware and
properly organized under the laws of Delaware.
(ppp)            Neither the Jack in the Box Parties nor any of their affiliates
have made or will make an election within the meaning of Treasury Regulation §
301.7701-3I to classify any Securitization Entity as an association taxable as a
corporation for United States federal income tax purposes.
21

--------------------------------------------------------------------------------

(qqq)            After giving effect to the Distribution Agreements and the
Contribution Agreements, all of the issued and outstanding limited liability
company interests of the Holding Company Guarantor will be owned by the Manager,
and all such limited liability company interests will be duly authorized and
validly issued, fully paid and non-assessable and owned of record by the
Manager, free and clear of all Liens.
(rrr)            After giving effect to the Distribution Agreements and the
Contribution Agreements, all of the issued and outstanding limited liability
company interests of the Master Issuer will be owned by the Holding Company
Guarantor, and all such limited liability company interests will be duly
authorized and validly issued, fully paid and non-assessable and owned of record
by Holding Company Guarantor, free and clear of all Liens, except for the Liens
arising under the Indenture or the Guarantee and Collateral Agreement.
(sss)            After giving effect to the Distribution Agreements and the
Contribution Agreements, all of the issued and outstanding limited liability
company interests of each of the Franchisor and JIB Properties will be owned by
the Master Issuer, and all such limited liability company interests will be duly
authorized and validly issued, fully paid and non-assessable and owned of record
by the Master Issuer, free and clear of all Liens, except for the Liens arising
under the Indenture or the Guarantee and Collateral Agreement.
Any certificate signed by any officer of any Relevant Jack in the Box Entity and
delivered to the Representative or counsel for the Representative or any
Relevant Jack in the Box Entity in connection with the offering of the Offered
Notes shall be deemed a representation and warranty by such Relevant Jack in the
Box Entity, as to matters covered thereby, to the Initial Purchasers, and not a
representation or warranty by the individual (other than in his or her official
capacity).
3.            Purchase of the Offered Notes by the Initial Purchasers;
Agreements to Sell, Purchase and Resell.


(a)            On the basis of the representations, warranties, covenants and
agreements herein contained, and subject to the terms and conditions herein set
forth, the Master Issuer agrees to sell to each Initial Purchaser and each
Initial Purchaser, severally and not jointly, agrees to purchase from the Master
Issuer, at a purchase price as agreed separately by each, in writing, among the
Master Issuer and the Initial Purchasers, the principal amount of Offered Notes
set forth opposite their respective names on Schedule I hereto.
(b)            Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to the Master Issuer that it will offer the Offered
Notes for sale upon the terms and conditions set forth in this Agreement, the
Pricing Disclosure Package and the Final Offering Memorandum. Each of the
Initial Purchasers, severally and not jointly, hereby represents and warrants
to, and agrees with, the Master Issuer, on the basis of the representations,
warranties and agreements of the Jack in the Box Parties, that such Initial
Purchaser: (i) is a sophisticated investor with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Offered Notes; (ii) is purchasing the Offered
Notes pursuant to a private sale exempt from registration under the 1933 Act;
(iii) in connection with the Exempt Resales, will solicit offers to buy the
Offered Notes only from, and will offer to sell the Offered Notes only to, the
Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Pricing Disclosure Package and the Final Offering
Memorandum; and (iv) will not offer or sell the Notes, nor has it offered or
sold the Notes by, or otherwise engaged in, any General Solicitation and will
not engage in any directed selling efforts within the meaning of Rule 902 under
the 1933 Act, in connection with the offering of the Offered Notes. The Initial
Purchasers have advised the Master Issuer that they will offer the Offered Notes
to Eligible Purchasers at an initial price as set forth in Schedule II hereto,
plus accrued interest, if any, from the date of issuance of the Offered Notes. 
Such price may be changed by the Initial Purchasers at any time without notice.
22

--------------------------------------------------------------------------------

(c)            Each Initial Purchaser, severally and not jointly, represents and
warrants to the Jack in the Box Parties that:
(i)            It has complied and will comply with all applicable provisions of
the FSMA with respect to anything done by it in relation to the Offered Notes
in, from or otherwise involving the United Kingdom, and it has only communicated
or caused to be communicated and it will only communicate or cause to be
communicated any invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the FSMA) received by it in connection with
the issue or sale of any Offered Notes, in circumstances in which Section 21(1)
of the FSMA does not apply to the Master Issuer; and
(ii)            It has not offered, sold or otherwise made available and will
not offer, sell or otherwise make available any Offered Notes to any Retail
Investor in the European Economic Area. For the purposes of this provision: (a)
the expression “Retail Investor” means a person who is one (or more) of the
following (1) a retail client as defined in point (11) of Article 4(1) of
Directive 2014/65/EU (as amended, “MiFID II”) or (2) a customer within the
meaning of Directive 2002/92/EC (as amended, the “Insurance Mediation
Directive”), where that customer would not qualify as a professional client as
defined in point (10) of Article 4(1) of MiFID II or (3) not a qualified
investor as defined in the Prospectus Directive; and (b) the expression “offer”
includes the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Notes to be offered so as
to enable an investor to decide to purchase or subscribe the Offered Notes.
(d)            The Initial Purchasers have not and, prior to the later to occur
of (A) the Closing Date and (B) completion of the distribution of the Offered
Notes, will not, use, authorize use of, refer to or distribute any material in
connection with the offering and sale of the Offered Notes other than (i) the
Preliminary Offering Memorandum, the Pricing Disclosure Package and the Final
Offering Memorandum and the documents listed on Schedule III hereto, (ii) any
written communication that contains either (x) no “issuer information” (as
defined in Rule 433(h)(2) under the 1933 Act) or (y) “issuer information” that
was included in the Preliminary Offering Memorandum, the Pricing Disclosure
Package, the Final Offering Memorandum or the documents listed on Schedule III
hereto or (iii) any written communication prepared by such Initial Purchaser and
approved by the Master Issuer (or the Manager on its behalf) in writing.
23

--------------------------------------------------------------------------------

(e)            Each Initial Purchaser hereby acknowledges that upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the 1933 Act, the Offered Notes (and all
securities issued in exchange therefore or in substitution thereof) shall bear
legends substantially in the forms as set forth in the “Transfer Restrictions”
section of the Pricing Disclosure Package and the Final Offering Memorandum
(along with such other legends as the Master Issuer and their counsel deem
necessary).
Each of the Initial Purchasers understands that the Master Issuer and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 7(d), 7(j) and 7(k) hereof, counsel to the Master Issuer and counsel to
the Initial Purchasers, will assume the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.
4.            Delivery of the Offered Notes and Payment Therefor.  Delivery to
the Representative on behalf of the Initial Purchasers of and payment for the
Offered Notes shall be made at the office of White & Case LLP, at approximately
10:00 A.M., New York City time, on July 8, 2019 (the “Closing Date”).  The place
of closing for the Offered Notes and the Closing Date may be varied by agreement
between the Initial Purchasers and the Master Issuer.
The Offered Notes will be delivered to the accounts of the Representative, or
the Trustee as custodian for The Depository Trust Company (“DTC”), against
payment by or on behalf of the Representative of the purchase price therefor by
wire transfer in immediately available funds, by causing DTC to credit the
Offered Notes to the account of the Representative at DTC.  The Offered Notes
will be evidenced by one or more global securities with respect to each series
in definitive form and will be registered in the name of Cede & Co. as nominee
of DTC.  The Offered Notes to be delivered to the Representative shall be made
available to the Initial Purchasers in New York City for inspection and
packaging not later than 10:00 A.M., New York City time, on the Business Day
next preceding the Closing Date.
5.            Agreements of the Jack in the Box Parties.  The Jack in the Box
Parties, jointly and severally, agree with the Initial Purchasers as follows:
(a)            The Jack in the Box Parties will furnish to the Initial
Purchasers, without charge, within one Business Day of the date of the Final
Offering Memorandum, such number of copies of the Final Offering Memorandum as
may then be amended or supplemented as the Initial Purchasers may reasonably
request; provided that such obligation may be satisfied by delivery of the Final
Offering Memorandum and any such amendments and supplements by electronic means,
including by email delivery of a PDF file.
(b)            The Jack in the Box Parties shall provide to the Initial
Purchasers, without charge, during the period from the date of this Agreement
until the earlier of (i) 180 days from the date of this Agreement and (ii) such
date as of which all of the Offered Notes shall have been sold by the Initial
Purchasers (such period, the “Offering Period”), as many copies of the Final
Offering Memorandum and any supplements and amendments thereto, as the Initial
Purchasers may reasonably request; provided that such obligation may be
satisfied by delivery of the Final Offering Memorandum and any such amendments
and supplements by electronic means, including by email delivery of a PDF file.
24

--------------------------------------------------------------------------------



(c)            The Jack in the Box Parties will prepare the Final Offering
Memorandum in a form approved by the Representative and will not make any
amendment or supplement to the Pricing Disclosure Package or to the Final
Offering Memorandum of which the Representative shall not previously have been
advised or to which they shall object in a timely manner after being so advised.
(d)            The Jack in the Box Parties will (i) advise the Representative
promptly of (x) any Commission order preventing or suspending the use of the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Final
Offering Memorandum or (y) any suspension of the qualification of the Offered
Notes or the Guarantees for offering or sale in any jurisdiction and of the
initiation or threatening of any proceeding for any such purpose, and (ii) use
best efforts to prevent the issuance of any such order preventing or suspending
the use of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Final Offering Memorandum or suspending any such qualification and, if
any such suspension is issued, to obtain the lifting thereof at the earliest
possible time.
(e)            Each of the Jack in the Box Parties consents to the use of the
Pricing Disclosure Package and the Final Offering Memorandum in accordance with
the securities or Blue Sky laws of the jurisdictions in which the Offered Notes
are offered by the Initial Purchasers and by all dealers to whom Offered Notes
may be sold, in connection with the offering and sale of the Offered Notes.
(f)            If, at any time prior to the end of the Offering Period, any
event occurs or information becomes known that, in the judgment of any Jack in
the Box Party or in the opinion of counsel for the Representative, should be set
forth in the Pricing Disclosure Package or the Final Offering Memorandum so that
the Pricing Disclosure Package or the Final Offering Memorandum, as then amended
or supplemented, does not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or if
it is necessary to supplement or amend the Pricing Disclosure Package or the
Final Offering Memorandum in order to comply with any law, the Jack in the Box
Parties will promptly prepare an appropriate supplement or amendment thereto,
and will expeditiously furnish to the Initial Purchasers a reasonable number of
copies thereof.
(g)            Promptly from time to time, the Jack in the Box Parties shall
take such action as the Representative may reasonably request to qualify the
Offered Notes for offering and sale under the securities or Blue Sky laws of
such jurisdictions as the Representative may request, to comply with such laws
so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Offered Notes and to arrange for the determination of the eligibility for
investment of the Offered Notes under the laws of such jurisdictions as the
Representative may reasonably request.
25

--------------------------------------------------------------------------------

(h)            For a period commencing on the date hereof and ending on the
180th day after the date of the Final Offering Memorandum, the Jack in the Box
Parties agree not to, directly or indirectly, (i) offer for sale, sell, or
otherwise dispose of (or enter into any transaction or device that is designed
to, or would be expected to, result in the disposition by any person at any time
in the future of) any debt securities of any Jack in the Box Party substantially
similar to the Offered Notes (“Similar Debt Securities”) or securities
convertible into or exchangeable for Similar Debt Securities, sell or grant
options, rights or warrants with respect to Similar Debt Securities or
securities convertible into or exchangeable for Similar Debt Securities, (ii)
enter into any swap or other derivatives transaction that transfers to another,
in whole or in part, any of the economic benefits or risks of ownership of
Similar Debt Securities whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Similar Debt Securities or other
securities, in cash or otherwise, (iii) file or cause to be filed a registration
statement, including any amendments, with respect to the registration of Similar
Debt Securities or securities convertible, exercisable or exchangeable into
Similar Debt Securities or (iv) publicly announce an offering of any Similar
Debt Securities or securities convertible or exchangeable into Similar Debt
Securities, in each case without the prior written consent of the
Representative; provided that this Section 5(h) shall not apply to any advances
made from time to time pursuant to the Class A-1 Note Purchase Agreement, to be
dated on or around July 8, 2019 by and among the Securitization Entities, the
Manager, certain Conduit Investors, certain Financial Institutions, certain
Funding Agents, and Coöperatieve Rabobank, U.A., New York Branch, as L/C
Provider and Swingline Lender and Administrative Agent.
(i)            So long as any of the Offered Notes are outstanding, the Jack in
the Box Parties will furnish at their expense to the Representative, and, upon
request, to holders of the Offered Notes and prospective purchasers of the
Offered Notes, the information required by Rule 144A(d)(4) under the 1933 Act
(if any).
(j)            The Master Issuer will apply the net proceeds from the sale of
the Offered Notes to be sold by the Master Issuer hereunder substantially in
accordance with the description set forth in the Pricing Disclosure Package and
the Final Offering Memorandum under the caption “Use of Proceeds”.
(k)            The Jack in the Box Parties and their respective affiliates will
not take, directly or indirectly, any action designed to or that has constituted
or that could cause the stabilization or manipulation of the price of any
security of the Jack in the Box Parties in connection with the offering of the
Offered Notes.
(l)            Each Jack in the Box Party will not, and will not permit any of
its respective affiliates (as defined in Rule 144) to, resell any of the Offered
Notes that have been acquired by any of them, except for Offered Notes purchased
by any of the Jack in the Box Parties or any of their respective affiliates and
resold in a transaction registered under the 1933 Act or in accordance with Rule
144 or other applicable exemption under the 1933 Act.
(m)            The Jack in the Box Parties will use their best efforts to permit
the Offered Notes to be eligible for clearance and settlement in the United
States through DTC and in Europe through Euroclear Bank, S.A./N.V., or
Clearstream Banking, société anonyme.
(n)            The Jack in the Box Parties will not, and will cause their
respective affiliates and representatives not to, engage in any “directed
selling efforts” within the meaning of Rule 902 under the 1933 Act.
26

--------------------------------------------------------------------------------

(o)            The Jack in the Box Parties will, and will cause their respective
affiliates and representatives to, comply with and implement the “offering
restrictions” required by Rule 902 under the 1933 Act.
(p)            The Jack in the Box Parties agree not to sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the 1933 Act) that would be integrated with the sale of the Offered
Notes in a manner that would require the registration under the 1933 Act of the
sale to the Initial Purchasers or the Eligible Purchasers of the Offered Notes.
The Jack in the Box Parties will take reasonable precautions designed to insure
that any offer or sale, direct or indirect, in the United States or to any U.S.
person (as defined in Rule 902 under the 1933 Act), of any Offered Notes or any
substantially similar security issued by any Jack in the Box Party, within one
hundred eighty (180) days subsequent to the date on which the distribution of
the Offered Notes has been completed (as notified to the Master Issuer by the
Representative) is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Offered Notes in
the United States and to U.S. persons contemplated by this Agreement as
transactions exempt from the registration provisions of the 1933 Act, including
any sales pursuant to Rule 144A under, or Regulations D or S of, the 1933 Act.
(q)            The Master Issuer and the Guarantors agree to comply with all
agreements set forth in the representation letters of the Master Issuer and the
Guarantors to DTC relating to the approval of the Offered Notes by DTC for “book
entry” transfer.
(r)            The Jack in the Box Parties will do and perform all things
required to be done and performed under this Agreement by them prior to the
Closing Date in order to satisfy all conditions precedent to the Initial
Purchasers’ obligations hereunder to purchase the Offered Notes.
(s)            During the Offering Period, the Jack in the Box Parties will not
solicit any offer to buy from or offer to sell to any person any Offered Notes
except through the Representative. To the extent that the Offering Period
continues beyond the Closing Date, the Representative will provide the Master
Issuer and the Manager written notice of the conclusion of the Offering Period.
(t)            The Jack in the Box Parties (i) shall complete on or prior to the
Closing Date all filings and other similar actions required in connection with
the creation and perfection of security interests in the Collateral as and to
the extent required by the Indenture, the Offered Notes, the Guarantees and the
other Related Documents and (ii) after the Closing Date, shall complete all
filings and other similar actions that need not be completed on the Closing Date
but which may be required in connection with the creation and perfection or
maintenance of security interests in the Collateral as and to the extent
required by the Indenture, the Offered Notes, the Guarantees and the other
Related Documents.
27

--------------------------------------------------------------------------------

(u)            The Jack in the Box Parties and their respective affiliates and
representatives will not engage in any General Solicitation in connection with
the offer and sale of the Offered Notes.
(v)            The Jack in the Box Parties will take such steps as shall be
necessary to ensure that no Relevant Jack in the Box Entity becomes required to
register as an “investment company” within the meaning of such term under the
1940 Act.
(w)            No Jack in the Box Party will take any action which would result
in the loss by any Initial Purchaser of the ability to rely on any stabilization
safe harbor provided by applicable United States or European Union law or
regulation.  Each Jack in the Box Party hereby authorizes the Initial Purchasers
to make such public disclosure of information relating to stabilization as is
required by applicable law, regulation and guidance.
(x)            To the extent that the ratings to be provided with respect to the
Offered Notes as set forth in the Pricing Disclosure Package by each of S&P
Global Ratings (“S&P”) or any successor thereto and Kroll Bond Rating Agency,
Inc. (“KBRA”) (each, a “Rating Agency”) are conditional upon the furnishing of
documents or the taking of any other actions by Jack in the Box Parties or any
of their respective affiliates, the Jack in the Box Parties and any of their
respective affiliates agree to furnish such documents and take any such other
action that is requested by any Rating Agency.
(y)            The Jack in the Box Parties have consented to and consent to the
use by the Initial Purchasers of (i) the Pricing Disclosure Package, the Final
Offering Memorandum and the documents listed on Schedule III hereto, (ii) any
written communication that contains either (x) no “issuer information” (as
defined in Rule 433(h)(2) under the Securities Act) or (y) “issuer information”
that was included (including through incorporation by reference) in the
Preliminary Offering Memorandum or any documents listed on Schedule III hereto,
(iii) any written communication prepared by such Initial Purchaser and approved
by the Master Issuer in writing, or (iv) any written communication that contains
only the terms of the Offered Notes and/or other information that was included
(including through incorporation by reference) in the Pricing Disclosure Package
or the Final Offering Memorandum.
(z)            The Manager shall comply, and shall cause the Master Issuer to
comply, in all material respects with Rule 17g-5 under the 1934 Act and the
17g-5 Representation.
(aa)            Prior to the Closing Date, the Jack in the Box Parties shall
have (i) received consents from each applicable landlord under each Contributed
Securitized Lease to be contributed on the Closing Date to the extent the terms
of such Contributed Securitized Lease require consent from such landlord in
order to consummate the assignment from the applicable Parent Company to JIB
Properties in order to avoid triggering a default thereunder or (ii) entered
into other arrangements reasonably satisfactory to the Representative.
28

--------------------------------------------------------------------------------

(bb)            The Jack in the Box Parties shall take all necessary and
appropriate action to terminate and discharge all of the obligations of the
Manager and its affiliates, as of the Closing Date, under the Second Amended and
Restated Credit Agreement dated as of March 19, 2014, as further amended on
November 21, 2014, as further amended on July 1, 2015, as further amended on
September 16, 2016, as further amended on March 21, 2018, and as further amended
on May 1, 2019 among Holdco, as borrower, Wells Fargo Bank, National
Association, as administrative agent and the lenders and other parties from time
to time party thereto (the “Senior Secured Credit Facility”), in accordance with
its respective terms thereunder, and to cause the release of all assets of the
Manager, any affiliate of the Manager and any other person subject to any lien
related to the Senior Secured Credit Facility from such lien (including, without
limitation, assets of any guarantor under any associated guarantee).
6.            Expenses.  Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement is terminated, the Jack in the Box
Parties, jointly and severally, agree, to pay all reasonable expenses, costs,
fees and taxes incident to and in connection with: (a) the preparation, printing
and distribution of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Final Offering Memorandum (including, without limitation,
financial statements and exhibits and one or more versions of the Preliminary
Offering Memorandum and the Final Offering Memorandum) and all amendments and
supplements thereto (including the fees, disbursements and expenses of the Jack
in the Box Parties’ accountants, experts and counsel); (b) the preparation,
printing (including, without limitation, word processing and duplication costs)
and delivery of this Agreement, the Indenture, the Offered Notes, the Guarantees
and the other Related Documents, all Blue Sky memoranda and all other
agreements, memoranda, correspondence and other documents printed and delivered
in connection therewith and with the Exempt Resales; (c) the issuance and
delivery by the Master Issuer of the Offered Notes and by the Guarantors of the
Guarantees and any taxes payable in connection therewith; (d) the qualification
of the Offered Notes for offer and sale under the securities or Blue Sky laws of
the several states, Canada and any other foreign jurisdictions as the
Representative may designate (including, without limitation, the reasonable fees
and disbursements of the Initial Purchasers’ counsel relating to such
registration or qualification); (e) the furnishing of such copies of the
Preliminary Offering Memorandum, the Pricing Disclosure Package and the Final
Offering Memorandum, and all amendments and supplements thereto, as may be
reasonably requested for use in connection with the Exempt Resales; (f) the
preparation of certificates for the Offered Notes (including, without
limitation, printing and engraving thereof); (g) the fees and expenses of the
accountants and other experts incurred in connection with the delivery of the
comfort letters and “agreed upon procedures” letters to the Representative
pursuant to the terms of this Agreement; (h) the reasonable fees, disbursements
and expenses of outside legal counsel to the Representative, the fees of outside
accountants, the costs of any diligence service, and the reasonable fees of any
other third party service provider or advisor retained by the Representative;
(i) the custody of the Offered Notes and the approval of the Offered Notes by
DTC for “book-entry” transfer (including reasonable fees and expenses of counsel
for the Initial Purchasers); (j) the rating of the Offered Notes; (k) the
obligations of the Trustee, the Servicer, any agent of the Trustee or the
Servicer and the counsel for the Trustee or the Servicer in connection with the
Indenture, the Offered Notes or the other Related Documents; (l) the performance
by the Jack in the Box Parties of their other obligations under this Agreement
and under the other Related Documents which are not otherwise specifically
provided for in this Section 6; (m) all reasonable travel expenses (including
expenses related to chartered aircraft) of the Initial Purchasers and their
officers and employees and any other expenses of the Initial Purchasers in
connection with attending or hosting meetings with prospective purchasers of the
Offered Notes, and expenses associated with any “road show” presentation to
potential investors (including any electronic “road show” presentations);
(n) compliance with Rule 17g-5 under the 1934 Act; and (o) all sales, use and
other taxes (other than income taxes) related to the transactions contemplated
by this Agreement, the Indenture, the Offered Notes or the other Related
Documents.
29

--------------------------------------------------------------------------------



7.            Conditions to the Initial Purchasers’ Obligations.  The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy,
when made and on and as of the Closing Date, of the representations and
warranties of the Jack in the Box Parties contained herein, to the performance
by the Jack in the Box Parties and each of their respective obligations
hereunder, and to each of the following additional terms and conditions:
(a)            The Final Offering Memorandum (and any amendments or supplements
thereto) shall have been printed and copies distributed to the Initial
Purchasers as promptly as practicable on or following the date of this Agreement
or at such other date and time as to which the Initial Purchasers may agree.
(b)            The Representative shall not have discovered and disclosed to the
Jack in the Box Parties on or prior to the Closing Date that the Pricing
Disclosure Package or the Final Offering Memorandum, or any amendment or
supplement to any of the foregoing, contains an untrue statement of a fact
which, in the opinion of the Representative after consultation with counsel, is
material or omits to state a fact which, in the opinion of such counsel, is
material and is necessary in order to make the statements therein, in the light
of the circumstances then prevailing, not misleading.
(c)            All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Offered Notes, the
Indenture, the other Related Documents, the Pricing Disclosure Package and the
Final Offering Memorandum, and all other legal matters relating to this
Agreement and the transactions contemplated hereby shall be satisfactory in all
material respects to counsel for the Representative, and the Jack in the Box
Parties shall have furnished to such counsel all documents and information that
they may request to enable them to pass upon such matters.
(d)            The Representative shall have received one or more opinions and a
negative assurance letter of White & Case LLP, counsel to the Jack in the Box
Parties, each addressed to the Initial Purchasers and dated the Closing Date, in
form and substance satisfactory to the Representative and its counsel, which
opinion(s) shall include, without limitation, customary coverage with respect to
certain corporate, non-contravention, security interest, non-consolidation, true
contribution, true sale and fair summary matters.


(e)            The Representative shall have received an opinion of in-house
counsel to the Jack in the Box Parties, addressed to the Initial Purchasers and
dated the Closing Date, in form and substance satisfactory to the Representative
and its counsel, which opinion shall include the relevant opinions set forth on
Exhibit 2-A hereto..
30

--------------------------------------------------------------------------------

(f)            The Representative shall have received one or more opinions and a
negative assurance letter from Plave Koch PLC, franchise counsel to the Jack in
the Box Parties, each addressed to the Initial Purchasers and dated as of the
Closing Date, in form and substance satisfactory to the Representative and its
counsel, which opinion(s) shall include, without limitation, customary coverage
with respect to certain franchise law and fair summary matters.
(g)            The Representative shall have received an opinion of Dentons US
LLP, counsel to the Trustee, addressed to the Initial Purchasers and dated as of
the Closing Date, in form and substance satisfactory to the Representative and
its counsel, which opinion shall include the opinions set forth on Exhibit 2-B
hereto.
(h)            The Representative shall have received an opinion and negative
assurance letter of Andrascik & Tita LLC, counsel to the Servicer, and an
opinion of in-house counsel to the Servicer, each addressed to the Initial
Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Representative and its counsel, which opinions shall include
the relevant opinions set forth on Exhibit 2-C hereto.
(i)            The Representative shall have received an opinion of in-house
counsel to the Back-Up Manager, addressed to the Initial Purchasers and dated as
of the Closing Date, in form and substance satisfactory to the Representative
and its counsel, which opinion shall include the relevant opinions set forth on
Exhibit 2-D hereto.
(j)            The Representative shall have received one or more opinions from
Richards, Layton & Finger, P.A., Delaware counsel, each addressed to the Initial
Purchasers and dated as of the Closing Date, in form and substance satisfactory
to the Representative and its counsel, which opinion(s) shall include, without
limitation, customary coverage with respect to certain corporate, limited
liability company, state law, non-contravention, security interest and
bankruptcy matters.
(k)            The Representative shall have received one or more opinions from
White & Case LLP, in its capacity as Texas counsel, addressed to the Initial
Purchasers and dated as of the Closing Date, in form and substance satisfactory
to the Representative and its counsel.
(l)            The Representative shall have received from Weil, Gotshal &
Manges LLP, counsel for the Initial Purchasers, a negative assurance letter,
dated as of the Closing Date, with respect to the issuance and sale of the
Offered Notes, the Pricing Disclosure Package, the Final Offering Memorandum and
other related matters as the Representative may reasonably require, and the Jack
in the Box Parties shall have furnished to such counsel such documents and
information as such counsel reasonably requests for the purpose of enabling them
to pass upon such matters.
(m)            In addition to the other opinions and letters provided for in
this Section 7, the Representative shall have been provided with any other
opinions that have been addressed to each Rating Agency in connection with the
transactions contemplated herein, and such opinions will be addressed to the
Initial Purchasers.
31

--------------------------------------------------------------------------------

(n)            At the time of execution of this Agreement, the Representative
shall have received from KPMG LLP, a “comfort letter”, in form and substance
reasonably satisfactory to the Representative, addressed to the Initial
Purchasers and dated the date hereof (i) confirming that they are independent
public accountants with respect to Holdco and its subsidiaries within the
meaning of the 1933 Act and the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule-01 of Regulation S-X of the Commission and (ii) stating,
as of the date hereof (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Pricing Disclosure Package, as of a date not more
than three days prior to the date hereof), the conclusions and findings of such
firm with respect to the financial information and (iii) covering such other
matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.
(o)            With respect to the letter of KPMG LLP referred to in the
preceding paragraph and delivered to the Representative concurrently with the
execution of this Agreement (the “Initial Letter”), KPMG LLP shall have
furnished to the Representative a “bring-down letter” of such accountants,
addressed to the Initial Purchasers and dated the Closing Date (i) confirming
that they are independent public accountants with respect to Holdco and its
subsidiaries within the meaning of the 1933 Act and the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board and are in compliance with the applicable requirements relating
to the qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission, (ii) stating, as of the Closing Date (or, with respect to matters
involving changes or developments since the respective dates as of which
specified financial information is given in each of the Pricing Disclosure
Package or the Final Offering Memorandum, as of a date not more than three days
prior to the date of the Closing Date), the conclusions and findings of such
firm with respect to the financial information and other matters covered by the
Initial Letter, and (iii) confirming in all material respects the conclusions
and findings set forth in the Initial Letter.


(p)            At the time of execution of this Agreement, the Representative
shall have received from Grant Thorton LLP a letter (the “Initial AUP Letter”),
in form and substance satisfactory to the Initial Purchasers, addressed to the
Initial Purchasers and dated the date hereof, concerning certain agreed-upon
procedures performed in respect of the information presented in the Pricing
Disclosure Package and the Final Offering Memorandum (including the Investor
Model Runs (as defined in Schedule III hereto)).
(q)            With respect to the Initial AUP Letter referred to in the
preceding paragraph and delivered to the Representative concurrently with the
execution of this Agreement, Grant Thorton LLP shall have furnished to the
Representative a “bring-down letter”, addressed to the Initial Purchasers and
dated the Closing Date stating, as of the Closing Date (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is given in each of the Pricing Disclosure
Package or the Final Offering Memorandum, as of a date not more than three (3)
days prior to the Closing Date), (i) the conclusions and findings of such firm
with respect to the matters covered by the Initial AUP Letter, and (ii)
confirming in all material respects the conclusions and findings set forth in
the Initial AUP Letter.
32

--------------------------------------------------------------------------------

(r)            (i) None of the Jack in the Box Parties shall have sustained,
since the Audit Date, any material loss or interference with its business or
properties from fire, explosion, flood, earthquake, hurricane, accident or other
calamity, whether or not covered by insurance, or from any labor dispute or any
legal or governmental proceeding, other than as set forth in the Pricing
Disclosure Package and the Final Offering Memorandum (exclusive of any
supplement thereto); and (ii) subsequent to the dates as of which information is
given in the Pricing Disclosure Package and the Final Offering Memorandum
(exclusive of any supplement thereto), there shall not have been any change in
the capital stock or limited liability company interests, as applicable, or
long-term debt of any of the Jack in the Box Parties or any of their respective
subsidiaries or any change, or any development involving a prospective change,
in or affecting the condition (financial or otherwise), results of operations,
stockholders’ equity or limited liability company interests, as applicable,
properties, management, business or prospects of any of the Jack in the Box
Parties or any of their respective subsidiaries, individually or taken as a
whole, the effect of which, in any such case described above, is, in the
judgment of the Representative, so material and adverse as to make it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Offered Notes on the terms and in the manner contemplated in the Pricing
Disclosure Package and the Final Offering Memorandum.


(s)            Each of the Jack in the Box Parties shall have furnished or
caused to be furnished to the Representative dated as of the Closing Date a
certificate of Michael J. Snider, Assistant Secretary of Holdco, or other
officers reasonably satisfactory to the Representative, as to such matters as
the Initial Purchasers may reasonably request, including, without limitation,
certifications substantially in the form set forth on Schedule IV hereto
(subject to such modifications as reasonably agreed to by the Representative).
(t)            The Representative shall have received a letter from each Rating
Agency stating that the Offered Notes have received a rating of not less than
“BBB” from KBRA and “BBB” from S&P.
(u)            The Offered Notes shall be eligible for clearance and settlement
in the United States through DTC and in Europe through Euroclear Bank,
S.A./N.V., or Clearstream Banking, société anonyme.
(v)            The Jack in the Box Parties and the Trustee, to the extent a
party thereto, shall have executed and delivered the Indenture, the Guarantee
and Collateral Agreement, the Offered Notes and the other Related Documents.
Each of the Indenture, the Guarantee and Collateral Agreement, the Offered Notes
and the other Related Documents shall have been consummated in accordance with
the terms set forth in the Pricing Disclosure Package, the Preliminary Offering
Memorandum and the Final Offering Memorandum. At the Closing Date, the
Distribution and Contribution Transactions shall have been consummated in
accordance with the terms and conditions set forth in the Pricing Disclosure
Package, the Final Offering Memorandum, the Distribution Agreements and the
Contribution Agreements.
(w)            The Representative shall have received true and executed copies
of each of the documents specified in clauses (s), (t), (v), (z), (cc) and (ee)
of this Section 7.
33

--------------------------------------------------------------------------------

(x)            Subsequent to the earlier of the Applicable Time and the
execution and delivery of this Agreement there shall not have occurred any of
the following: (i) any domestic or international event or act or occurrence has
materially disrupted, or in the opinion of the Representative will in the
immediate future materially disrupt, the market for the securities of any Jack
in the Box Party or securities in general; or (ii) trading on the NYSE, or
Nasdaq shall have been suspended or been made subject to material limitations,
or minimum or maximum prices for trading shall have been fixed, or maximum
ranges for prices for securities shall have been required, on the NYSE, or
Nasdaq or by order of the Commission or any other governmental authority having
jurisdiction; or (iii) a banking moratorium has been declared by any state or
federal authority or any material disruption in commercial banking or securities
settlement or clearance services shall have occurred; or (iv) (A) there shall
have occurred any outbreak or escalation of hostilities or acts of terrorism
involving the United States or there is a declaration of a national emergency or
war by the United States or (B) there shall have been any other calamity or
crisis or any change in political, financial or economic conditions if the
effect of any such event in (A) or (B), in the judgment of the Representative,
makes it impracticable or inadvisable to proceed with the offering, sale and
delivery of the Offered Notes, on the terms and in the manner contemplated by
the Final Offering Memorandum or that, in the judgment of the Representative,
could materially and adversely affect the financial markets or the markets for
the Offered Notes and other debt securities.
(y)            There shall exist at and as of the Closing Date no condition that
would constitute a default (or an event that with notice or the lapse of time,
or both, would constitute a default) under the Indenture or a material breach
under any of the other Related Documents as in effect at the Closing Date (or an
event that with notice or lapse of time, or both, would constitute such a
default or material breach). On the Closing Date, each of the Related Documents
shall be in full force and effect, shall conform in all material respects to the
description thereof contained in the Pricing Disclosure Package and the Final
Offering Memorandum and shall not have been modified.
(z)            Each of the Jack in the Box Parties shall have furnished to the
Initial Purchasers a certificate, in form and substance reasonably satisfactory
to the Representative, dated as of the Closing Date, of the Chief Financial
Officer (or, if such entity has no Chief Financial Officer, of another
Authorized Officer) of such entity that such entity will be Solvent immediately
after the consummation of the transactions contemplated by this Agreement and
the Related Documents.
(aa)            None of (i) the issuance and sale of the Offered Notes pursuant
to this Agreement, (ii) the transactions contemplated by the Related Documents
or (iii) the use of the Pricing Disclosure Package or the Final Offering
Memorandum shall be subject to an injunction (temporary or permanent) and no
restraining order or other injunctive order shall have been issued; and there
shall not have been any legal action, order, decree or other administrative
proceeding instituted or (to the knowledge of the Jack in the Box Parties)
overtly threatened against the Jack in the Box Parties or the Initial Purchasers
that could reasonably be expected to adversely impact the issuance of the
Offered Notes or the Initial Purchasers’ activities in connection therewith or
any other transactions contemplated by the Related Documents or the Pricing
Disclosure Package.
34

--------------------------------------------------------------------------------

(bb)            The Representative shall have received evidence reasonably
satisfactory to the Representative and its counsel, that on or before the
Closing Date, all existing liens encumbrances, equities or claims (other than
Permitted Liens) on the Collateral shall have been released and all UCC-1
financing statements and assignments and other instruments required to be filed
on or prior to the Closing Date pursuant to the Related Documents have been or
are being filed.
(cc)            The Representative shall have received evidence reasonably
satisfactory to the Representative and its counsel that all conditions precedent
to the issuance of the Offered Notes that are contained in the Indenture have
been satisfied, including confirmation that the Rating Agency Condition with
respect to the Offered Notes has been satisfied.
(dd)            The representations and warranties of each of the Relevant Jack
in the Box Entities (to the extent a party thereto) contained in the Related
Documents to which each of the Relevant Jack in the Box Entities is a party will
be true and correct in all material respects as of the Closing Date.
(ee)            The Senior Secured Credit Facility shall have been duly
terminated and all the obligations of the Manager and its affiliates thereunder
shall have been discharged in accordance with its terms and all assets of the
Parent Companies and/or any other person subject to any lien related to the
Senior Secured Credit Facility (including, without limitation, assets of any
guarantor under any related guarantee) shall have been released from such lien.
The Manager shall have delivered to the Initial Purchasers a certificate, along
with an instrument acceptable to the Representative, evidencing the release of
any lien granted to the creditors thereunder.
(ff)            On or prior to the Closing Date, the Jack in the Box Parties
shall have furnished to the Initial Purchasers such further certificates and
documents as the Representative may reasonably request.
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Representative.
35

--------------------------------------------------------------------------------

8.            Indemnification and Contribution.
(a)            Each of the Jack in the Box Parties shall, jointly and severally,
indemnify and hold harmless each Initial Purchaser, its affiliates, directors,
officers, employees and each person, if any, who controls any Initial Purchaser
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
(each, an “Initial Purchaser Indemnified Party”), against any and all losses,
liabilities, claims, damages and expenses whatsoever as incurred (including but
not limited to reasonable attorneys’ fees and any and all reasonable and
documented expenses whatsoever incurred in investigating, preparing or defending
against any litigation, commenced or threatened, or any claim whatsoever, and
any and all amounts paid in settlement of any claim or litigation), joint or
several, to which they or any of them may become subject under the 1933 Act, the
1934 Act or otherwise, insofar as such losses, liabilities, claims, damages or
expenses (or actions in respect thereof) arise out of or are based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in (A)
the Preliminary Offering Memorandum, the Pricing Disclosure Package or the Final
Offering Memorandum or in any amendment or supplement thereto, (B) in any Blue
Sky application or other document prepared or executed by any of the Jack in the
Box Parties (or based upon any information furnished by any of the Jack in the
Box Parties) specifically for the purpose of qualifying any or all of the
Offered Notes under the securities laws of any state or other jurisdiction (any
such application, document or information being hereinafter called a “Blue Sky
Application”) or (C) in the documents and information listed on Schedule III
hereto or any other materials or information used or provided with the
knowledge, authorization or permission of any Jack in the Box Party (whether
obtained in person, in writing, orally, electronically or otherwise) in
connection with the marketing of the offering of the Offered Notes, including
any road show or investor presentations made to investors by any of the Jack in
the Box Parties, whether in person or electronically (all of the foregoing
materials described in this clause (C), the “Marketing Materials”), (ii) the
omission or alleged omission to state in the Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Final Offering Memorandum, or in any
amendment or supplement thereto, or in any Blue Sky Application or in any
Marketing Materials, any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (iii) any act or failure to act or any alleged act or failure to act
by any Initial Purchaser in connection with, or relating in any manner to, the
Offered Notes or the offering contemplated hereby, and that is included as part
of or referred to in any loss, claim, damage, liability or action or expense
arising out of or based upon matters covered by clause (i) or (ii) above, or
(iv) the violation of any securities laws (including without limitation the
anti-fraud provision thereof) of any foreign jurisdiction in which the Offered
Notes are offered; provided, however, that the Jack in the Box Parties will not
be liable in any such case to the extent but only to the extent that it is
determined in a final and non-appealable judgment by a court of competent
jurisdiction that any such loss, liability, claim, damage or expense arises
directly and primarily out of or is based directly and primarily upon any such
untrue statement or alleged untrue statement or omission or alleged omission
made therein in reliance upon and in conformity with written information
furnished to any of the Jack in the Box Parties by or on behalf of the Initial
Purchasers through the Representative expressly for use in the Preliminary
Offering Memorandum, the Pricing Disclosure Package, the Final Offering
Memorandum, amendment or supplement thereto, Blue Sky Application or Marketing
Materials (as the case may be).  The parties agree that such information
provided by or on behalf of any Initial Purchaser through the Representative
consists solely of the Initial Purchaser Information.
Each of the Jack in the Box Parties hereby agrees, jointly and severally, to
indemnify and hold harmless each Initial Purchaser Indemnified Party, against
any and all losses, liabilities, claims, damages and expenses whatsoever as
incurred (including but not limited to reasonable attorneys’ fees and any and
all reasonable and documented expenses whatsoever incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever, and any and all amounts paid in settlement of any claim or
litigation), joint or several, to which they or any of them may become subject,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, any website maintained in compliance with Rule 17g-5 under the 1934
Act by or on behalf of any Jack in the Box Party in connection with the
marketing of the offering of the Offered Notes.
Except as otherwise provided in Section 8(c), each of the Jack in the Box
Parties agrees that it shall, jointly and severally, reimburse each Indemnified
Party promptly upon demand for any reasonable and documented legal or other
expenses incurred by that Initial Purchaser Indemnified Party in connection with
investigating or defending or preparing to defend against any losses,
liabilities, claims, damages or expenses for which indemnity is being provided
pursuant to this Section 8(a) as such expenses are incurred.
36

--------------------------------------------------------------------------------

The foregoing indemnity agreement will be in addition to any liability which the
Jack in the Box Parties may otherwise have, including but not limited to other
liability under this Agreement.
(b)            Each Initial Purchaser, severally and not jointly, shall
indemnify and hold harmless each Jack in the Box Party, each of the officers,
directors and employees of each Jack in the Box Party, and each other person, if
any, who controls such Jack in the Box Party within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act (each, a “Jack in the Box Indemnified
Party”), against any losses, liabilities, claims, damages and expenses
whatsoever as incurred (including but not limited to reasonable attorneys’ fees
and any and all reasonable and documented expenses whatsoever incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation), joint or several, to which they or any of them may
become subject under the 1933 Act, the 1934 Act or otherwise, insofar as such
losses, liabilities, claims, damages or expenses (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained (A) in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Final Offering Memorandum or
in any amendment or supplement thereto, (B) in any Blue Sky Application or (C)
in any Marketing Materials, or (ii) the omission or alleged omission to state in
the Preliminary Offering Memorandum, the Pricing Disclosure Package or the Final
Offering Memorandum, or in any amendment or supplement thereto, in any Blue Sky
Application or in any Marketing Materials any material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, but in each case only to the extent that the
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
any of the Jack in the Box Parties by or on behalf of any Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Final Offering Memorandum,
amendment or supplement thereto, Blue Sky Application or Marketing Materials (as
the case may be, which information the Jack in the Box Parties acknowledge and
agree is limited to the Initial Purchaser Information); provided, however, that
in no case shall any Initial Purchaser be liable or responsible for any amount
in excess of the discount received by such Initial Purchaser attributable to the
Offered Notes to be purchased by such Initial Purchaser under this Agreement.
The foregoing indemnity agreement will be in addition to any liability which the
Initial Purchasers may otherwise have, including but not limited to other
liability under this Agreement.
37

--------------------------------------------------------------------------------

(c)            Promptly after receipt by an indemnified party under subsection
(a) or (b) above of notice of any claims or the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify each party against whom
indemnification is to be sought in writing of the claim or the commencement
thereof (but the failure so to notify an indemnifying party shall not relieve
the indemnifying party from any liability which it may have under this Section 8
to the extent that it is not materially prejudiced due to the forfeiture of
substantive rights or defenses as a result thereof or otherwise has notice of
any such action, and in any event shall not relieve it from any liability that
such indemnifying party may have otherwise than on account of the indemnity
agreement hereunder).  In case any such claim or action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate, at its own
expense in the defense of such action, and to the extent it may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, that
counsel to the indemnifying party shall not (except with the written consent of
the indemnified party) also be counsel to the indemnified party. 
Notwithstanding the foregoing, the indemnified party or parties shall have the
right to employ its or their own counsel in any such case, but the fees and
expenses of such counsel shall be at the expense of such indemnified party or
parties unless (i) the employment of such counsel shall have been authorized in
writing by one of the indemnifying parties in connection with the defense of
such action, (ii) the indemnifying parties shall not have employed counsel
reasonably satisfactory to such indemnified party to have charge of the defense
of such action within a reasonable time after notice of commencement of the
action, (iii) such indemnified party or parties shall have reasonably concluded,
based on advice of counsel, that there may be legal defenses available to it or
them which are different from or additional to those available to the
indemnifying parties, or (iv) the named parties in any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both sets of parties by the same counsel
would present a conflict due to actual or potential differing interests between
them, in any of which events (i) through (iv) such fees and expenses shall be
borne by the indemnifying parties (and the indemnifying parties shall not have
the right to direct the defense of such action on behalf of the indemnified
party or parties; provided, however, that in no event will the indemnifying
parties be liable for the fees and expenses of more than one counsel for the
indemnified parties for any one action or related group of actions (together
with any local counsel in any applicable jurisdiction).  No indemnifying party
shall, without the prior written consent of the indemnified parties, effect any
settlement or compromise of, or consent to the entry of judgment with respect
to, any pending or threatened claim, investigation, action or proceeding in
respect of which indemnity or contribution may be or could have been sought by
an indemnified party under this Section 8 (whether or not the indemnified party
is an actual or potential party thereto), unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such claim, investigation, action or proceeding and
(ii) does not include a statement as to or an admission of fault, culpability or
any failure to act, by or on behalf of the indemnified party.  No indemnifying
party shall be liable for any settlement or compromise of, or consent to the
entry of judgment with respect to, any such action or claim effected without its
consent.
38

--------------------------------------------------------------------------------

(d)            In order to provide for contribution in circumstances in which
the indemnification provided for in Section 8(a) through (c) is for any reason
held to be unavailable from any indemnifying party or is insufficient to hold
harmless a party indemnified thereunder, the Jack in the Box Parties and the
Initial Purchasers shall contribute to the aggregate losses, claims, damages,
liabilities and expenses of the nature contemplated by such indemnification
provision (including any reasonable and documented investigation, legal and
other expenses incurred in connection with, and any amount paid in settlement
of, any action, suit or proceeding or any claims asserted), but after deducting
in the case of losses, claims, damages, liabilities and expenses suffered by the
Jack in the Box Parties, any contribution received by the Jack in the Box
Parties from persons, other than the Initial Purchasers, who may also be liable
for contribution, including their directors, officers, employees and persons who
control the Jack in the Box Parties within the meaning of Section 15 of the 1933
Act or Section 20 of the 1934 Act as incurred to which the Jack in the Box
Parties and one or more of the Initial Purchasers may be subject, in such
proportions as is appropriate to reflect the relative benefits received by the
Jack in the Box Parties and the Initial Purchasers from the offering and sale of
the Offered Notes under this Agreement or, if such allocation is not permitted
by applicable law, in such proportions as are appropriate to reflect not only
the relative benefits referred to above but also the relative fault of the Jack
in the Box Parties and the Initial Purchasers in connection with the statements
or omissions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations.  The relative
benefits received by the Jack in the Box Parties and the Initial Purchaser shall
be deemed to be in the same proportion as the total proceeds from the offering
and sale of the Offered Notes under this Agreement (net of discounts and
commissions but before deducting expenses) received by the Jack in the Box
Parties or their affiliates under this Agreement, on the one hand, and the
discounts or commissions received by the Initial Purchasers under this
Agreement, on the other hand, bear to the aggregate offering price to investors
of the Offered Notes purchased under this Agreement, as set forth on the cover
of the Final Offering Memorandum.  The relative fault of each of the Jack in the
Box Parties (on the one hand) and of the Initial Purchasers (on the other hand)
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Jack in the Box
Parties or their affiliates, on the one hand, or the Initial Purchasers (which
the Jack in the Box Parties acknowledge and agree is limited solely to the
Initial Purchaser Information), on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The Jack in the Box Parties and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation (even if
the Initial Purchasers were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 8(d).  The aggregate amount of
losses, liabilities, claims, damages and expenses incurred by an indemnified
party and referred to above in this Section 8(d) shall be deemed to include any
documented legal or other expenses reasonably incurred by such indemnified party
in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any judicial, regulatory or other legal or
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue or alleged untrue statement or omission or alleged
omission.  Notwithstanding the provisions of this Section 8(d), (i) no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the discounts and commissions received by such Initial Purchaser
attributable to the Offered Notes resold by it to Eligible Purchasers under this
Agreement exceeds the amount of any damages which such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission, and (ii) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.  For purposes of this Section 8(d), (A) each
of the Initial Purchaser Indemnified Parties other than the Initial Purchasers
shall have the same rights to contribution as the Initial Purchasers, and (B)
each director, officer or employee of the Jack in the Box Parties and each
person, if any, who controls the Jack in the Box Parties within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have the same
rights to contribution as the Jack in the Box Parties, subject in each case of
(A) and (B) to clauses (i) and (ii) of the immediately preceding sentence.  Any
party entitled to contribution will, promptly after receipt of notice of
commencement of any action, suit or proceeding against such party in respect of
which a claim for contribution may be made against another party or parties,
notify each party or parties from whom contribution may be sought, but the
omission to so notify such party or parties shall not relieve the party or
parties from whom contribution may be sought from any obligation it or they may
have under this Section 8(d) or otherwise.  The obligations of the Jack in the
Box Parties to contribute pursuant to this Section 8(d) shall be joint and
several.
39

--------------------------------------------------------------------------------

(e)            The Initial Purchasers, severally and not jointly, confirm and
the Jack in the Box Parties acknowledge and agree that (i) the statements with
respect to the offering of the Offered Notes by the Initial Purchasers set forth
in the third to last paragraph (relating to overallotment, stabilization and
similar activities) of the section entitled “Plan of Distribution” in the
Pricing Disclosure Package and the Final Offering Memorandum and (ii) the name
of the Initial Purchasers set forth on the front and back cover page of the
Preliminary Offering Memorandum and the Final Offering Memorandum constitute the
only information concerning such Initial Purchasers furnished in writing to the
Jack in the Box Parties by or on behalf of the Initial Purchasers specifically
for inclusion in the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Final Offering Memorandum or in any amendment or supplement
thereto or in any Blue Sky Application (the “Initial Purchaser Information”).
9.            Defaulting Initial Purchasers.
(a)            If, on the Closing Date, any Initial Purchaser defaults in its
obligations to purchase the Offered Notes that it has agreed to purchase under
this Agreement, the remaining non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Offered Notes by the non-defaulting
Initial Purchasers or other persons satisfactory to the Master Issuer on the
terms contained in this Agreement.  If, within 36 hours after any such default
by any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange
for the purchase of such Offered Notes, then the Master Issuer shall be entitled
to a further period of 36 hours within which to procure other persons reasonably
satisfactory to the non-defaulting Initial Purchasers to purchase such Offered
Notes on such terms.  In the event that within the respective prescribed
periods, the non-defaulting Initial Purchasers notify the Master Issuer that
they have so arranged for the purchase of such Offered Notes, or the Master
Issuer notifies the non-defaulting Initial Purchasers that it has so arranged
for the purchase of such Offered Notes, either the non-defaulting Initial
Purchasers or the Master Issuer may postpone the Closing Date for up to seven
full Business Days in order to effect any changes that in the opinion of counsel
for the Master Issuer or counsel for the Initial Purchasers may be necessary in
the Pricing Disclosure Package, the Final Offering Memorandum or in any other
document or arrangement, and the Master Issuer agrees to promptly prepare any
amendment or supplement to the Pricing Disclosure Package or the Final Offering
Memorandum that effects any such changes.  As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context requires otherwise, any party not listed in Schedule I hereto that,
pursuant to this Section 9, purchases Offered Notes that a defaulting Initial
Purchaser agreed but failed to purchase.
40

--------------------------------------------------------------------------------

(b)            If, after giving effect to any arrangements for the purchase of
the Offered Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and any persons procured by the Master Issuer
as provided in paragraph (a) above, the aggregate principal amount of such
Offered Notes that remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Offered Notes, then the Master Issuer
shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Offered Notes that such Initial Purchaser
agreed to purchase hereunder plus such Initial Purchaser’s pro rata share (based
on the principal amount of Offered Notes that such Initial Purchaser agreed to
purchase hereunder) of the Offered Notes of such defaulting Initial Purchaser or
Initial Purchasers for which such arrangements have not been made; provided that
the non-defaulting Initial Purchasers shall not be obligated to purchase more
than 110% of the aggregate principal amount of Offered Notes that they agreed to
purchase on the Closing Date pursuant to the terms of Section 3.
(c)            If, after giving effect to any arrangements for the purchase of
the Offered Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and any persons procured by the Master Issuer
as provided in paragraph (a) above, the aggregate principal amount of such
Offered Notes that remains unpurchased exceeds one-eleventh of the aggregate
principal amount of all the Offered Notes, or if the Master Issuer shall not
exercise the right described in paragraph (b) above, then this Agreement shall
terminate without liability on the part of the non-defaulting Initial
Purchasers.  Any termination of this Agreement pursuant to this Section 9 shall
be without liability on the part of the Jack in the Box Parties, except that the
Jack in the Box Parties will continue to be liable for the payment of expenses
as set forth in Sections 6 and 13 except with respect to a defaulting Initial
Purchaser and except that the provisions of Section 8 shall not terminate and
shall remain in effect.
(d)            Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Jack in the Box Parties or any
non-defaulting Initial Purchaser for damages caused by its default.
10.            Termination.  The Representative shall have the right to
terminate this Agreement at any time prior to the Closing Date, if, at or after
the Applicable Time: (i) any domestic or international event or act or
occurrence has materially disrupted, or in the opinion of the Representative
will in the immediate future materially disrupt, the market for the Master
Issuer’s securities or securities in general; or (ii) trading on the NYSE or
Nasdaq shall have been suspended or been made subject to material limitations,
or minimum or maximum prices for trading shall have been fixed, or maximum
ranges for prices for securities shall have been required, on the NYSE or Nasdaq
or by order of the Commission or any other governmental authority having
jurisdiction; or (iii) a banking moratorium has been declared by any state or
federal authority or any material disruption in commercial banking or securities
settlement or clearance services shall have occurred; or (iv) (A) there shall
have occurred any outbreak or escalation of hostilities or acts of terrorism
involving the United States or there is a declaration of a national emergency or
war by the United States or (B) there shall have been any other calamity or
crisis or any change in political, financial or economic conditions if the
effect of any such event in (A) or (B), in the judgment of the Representative,
makes it impracticable or inadvisable to proceed with the offering, sale and
delivery of the Offered Notes, on the terms and in the manner contemplated by
the Final Offering Memorandum; or (v) any of the events described in Sections
7(r) or 7(x) shall have occurred or any other condition described in Section 7
shall fail to have been satisfied or the Initial Purchasers shall decline to
purchase the Offered Notes for any reason permitted under this Agreement. Any
notice of termination pursuant to this Section 10 shall be in writing.
41

--------------------------------------------------------------------------------

11.            Non-Assignability.  None of the Jack in the Box Parties may
assign its rights and obligations under this Agreement. No Initial Purchaser may
assign its respective rights and obligations under this Agreement, except that
an Initial Purchaser shall have the right to substitute any one of its
affiliates as the purchaser of the Offered Notes that it has agreed to purchase
hereunder (“Substituting Initial Purchaser”), by a written notice to the Master
Issuer, which notice shall be signed by both the Substituting Initial Purchaser
and such affiliate, shall contain such affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such affiliate of the accuracy
with respect to it of the representations set forth in Section 3. Upon receipt
of such notice, wherever the word “Initial Purchaser” is used in this Agreement
(other than in this Section 11), such word shall be deemed to refer to such
affiliate in lieu of the Substituting Initial Purchaser.
12.            Reimbursement of Initial Purchasers’ Expenses.  If (a) the Master
Issuer for any reason fails to tender the Offered Notes for delivery to the
Initial Purchasers, or (b) the Initial Purchasers decline to purchase the
Offered Notes for any reason permitted under this Agreement, the Jack in the Box
Parties shall jointly and severally reimburse the Initial Purchasers for all
reasonable and reasonably documented out-of-pocket expenses (including fees and
disbursements of counsel for the Initial Purchasers) incurred by the Initial
Purchasers in connection with this Agreement and the proposed purchase of the
Offered Notes, and upon demand shall pay the full amount thereof to the Initial
Purchasers. If this Agreement is terminated pursuant to Section 9 by reason of
the default of one or more Initial Purchasers, the Jack in the Box Parties shall
not be obligated to reimburse any defaulting Initial Purchaser on account of
those expenses.
13.            Notices, etc.  All statements, requests, notices and agreements
hereunder shall be in writing, and:
(a)            if to any Initial Purchaser, to Guggenheim Securities, LLC,
330 Madison Avenue, New York, New York 10017, Attention: Structured
Products Capital Markets (email:  Cory.Wishengrad@guggenheimpartners.com;
Marina.Pristupova@guggenheimpartners.com), with a copy to the Deputy General
Counsel (email: Alex.Sheers@guggenheim.com) and with a copy to Weil, Gotshal &
Manges LLP, 767 5th Avenue, New York, New York 10153, Attention: Frank Nocco
(email: frank.nocco@weil.com); and
(b)            if to any of the Jack in the Box Parties, shall be delivered or
sent by hand delivery, mail, overnight courier or facsimile transmission to 9330
Balboa Avenue, San Diego, CA 92123, Attention: General Counsel; and with a copy
to White & Case LLP, 1221 Avenue of the Americas, New York, New York 10020,
Attention: David Thatch (email: dthatch@whitecase.com).
Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.
42

--------------------------------------------------------------------------------

14.            Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the Initial Purchasers, the Jack in
the Box Parties and their respective successors.  This Agreement and the terms
and provisions hereof are for the sole benefit of only those persons, except
that the representations, warranties, indemnities and agreements of the Jack in
the Box Parties contained in this Agreement shall also be deemed to be for the
benefit of the Initial Purchaser Indemnified Parties and, in the case of Section
8(b) only, the Jack in the Box Indemnified Parties.  Nothing in this Agreement
is intended or shall be construed to give any person, other than the persons
referred to in this Section 14, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.
15.            Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of any of the Jack in the Box Parties
and the Initial Purchasers contained in this Agreement or made by or on behalf
of them, respectively, pursuant to this Agreement, shall survive the delivery of
and payment for the Offered Notes and shall remain in full force and effect,
regardless of any termination of this Agreement or any investigation made by or
on behalf of any of them or any person controlling any of them.
16.            Definition of the Terms “Business Day”, “Affiliate”, and
“Subsidiary”.  For purposes of this Agreement, (a) “business day” means any day
on which the New York Stock Exchange, Inc. is open for trading, and (b)
“affiliate” and “subsidiary” have the meanings set forth in Rule 405 under the
1933 Act.
17.            Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.
18.            Submission to Jurisdiction and Venue.  Each of the parties hereto
hereby irrevocably and unconditionally:
(a)                submits for itself and its property in any legal action or
proceeding relating to this Agreement or any of the transactions contemplated
hereby, or for recognition and enforcement of any judgment in respect thereof,
to the non-exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States for the Southern District of New York, and
appellate courts from any thereof;
(b)                consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(c)                agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to any party
hereto at its address set forth in Section 13 or at such other address of which
such party shall have been notified pursuant thereto; and
43

--------------------------------------------------------------------------------

(d)                agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 18 any special, exemplary, punitive or
consequential damages.
Each of the Jack in the Box Parties and each of the Initial Purchasers agree
that any suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby may be instituted in any State or U.S.
federal court in The City of New York and County of New York, and waives any
objection that such party may now or hereafter have to the laying of venue of
any such proceeding, and irrevocably submits to the exclusive jurisdiction of
such courts in any suit, action or proceeding.
19.            Waiver of Jury Trial.  Each of the Jack in the Box Parties and
the Initial Purchasers hereby irrevocably waive, to the fullest extent permitted
by applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.
20.            No Fiduciary Duty.  The Jack in the Box Parties acknowledge and
agree that (a) the purchase and sale of the Offered Notes pursuant to this
Agreement, including the determination of the offering price of the Offered
Notes and any related discounts and commissions, is an arm’s-length commercial
transaction between the Jack in the Box Parties, on the one hand, and the
several Initial Purchasers, on the other hand, (b) in connection with the
offering, sale and the delivery of the Offered Notes and the process leading
thereto, each Initial Purchaser and their respective representatives are and
have been acting solely as a principal and is not the agent or fiduciary of any
Jack in the Box Party, any of its respective subsidiaries or its respective
stockholders, creditors, employees or any other party, (c) no Initial Purchaser
or any of its respective representatives has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Jack in the Box Party with
respect to the offering, sale and delivery of the Offered Notes or the process
leading thereto (irrespective of whether such Initial Purchaser or its
representative has advised or is currently advising the Jack in the Box Parties
or any of their respective subsidiaries on other matters) and no Initial
Purchaser or its respective representative has any obligation to the Jack in the
Box Parties with respect to the offering of the Offered Notes except the
obligations expressly set forth in this Agreement, (d) the Initial Purchasers
and their respective affiliates and representatives may be engaged in a broad
range of transactions that involve interests that differ from those of the Jack
in the Box Parties, (e) any duties and obligations that the Initial Purchasers
may have to the Jack in the Box Parties shall be limited to those duties and
obligations specifically stated herein, and (f) the Initial Purchasers have not
provided any legal, accounting, regulatory or tax advice with respect to the
offering of the Offered Notes and the Jack in the Box Parties have consulted
their own respective legal, accounting, regulatory and tax advisors to the
extent they deemed appropriate.  The Jack in the Box Parties hereby waive any
claims that they each may have against the Initial Purchasers with respect to
any breach of fiduciary duty in connection with the Offered Notes.
21.            Counterparts.  This Agreement may be executed in one or more
counterparts, including by facsimile, scanned PDF and other means of electronic
transmission, and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.
44

--------------------------------------------------------------------------------

22.            Headings.  The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
23.            Severability.  In case any provision of this Agreement shall be
deemed invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
24.            No Integration.  This Agreement shall be separate and apart from,
and shall not supersede, the engagement letter engagement letter dated November
15, 2018, between Holdco and Guggenheim Securities, LLC, and the terms of the
engagement letter shall remain in full force and effect, except to the extent
provided therein.
45

--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement among the Master Issuer, the
Manager, the Parent Companies, the Guarantors and the Initial Purchasers, please
indicate your acceptance in the space provided for that purpose below.
Very truly yours,
JACK IN THE BOX FUNDING, LLC


By: /s/Michael J. Snider                                             
                       
      Name: Michael J. Snider
      Title:   Assistant Secretary


JACK IN THE BOX INC.


By: /s/Michael J. Snider                                            
      Name: Michael J. Snider
      Title:   Assistant Secretary


JACK IN THE BOX SPV GUARANTOR, LLC




By: /s/Michael J. Snider                                            
      Name: Michael J. Snider
      Title:   Assistant Secretary


DIFFERENT RULES, LLC


By:/s/Michael J. Snider                                             
                                   
      Name: Michael J. Snider
      Title:   Assistant Secretary


JACK IN THE BOX PROPERTIES, LLC


By: /s/Michael J. Snider                                            
      Name: Michael J. Snider
      Title:   Assistant Secretary






[Signature Page to Purchase Agreement]
46

--------------------------------------------------------------------------------





JACK IN THE BOX EASTERN DIVISION L.P.


By:  JBX General Partner LLC,
      a Delaware limited liability company,  
        as general partner


By:/s/Michael J. Snider                                               
      Name: Michael J. Snider
      Title:   Authorized Person


JBX GENERAL PARTNER LLC


By:  Jack in the Box Inc.,
      a Delaware corporation,
      as sole member


By:/s/Michael J. Snider                                                 
      Name: Michael J. Snider
      Title:   Authorized Person


JBX LIMITED PARTNER LLC


By:  Jack in the Box Inc.,
      a Delaware corporation,
      as sole member


By:  /s/Michael J. Snider                                             
      Name: Michael J. Snider
      Title:   Authorized Person




[Signature Page to Purchase Agreement]
47

--------------------------------------------------------------------------------





Accepted:
GUGGENHEIM SECURITIES, LLC,






By___/s/Cory Wishengrad___________________
    Name: Cory Wishengrad
    Title:   Senior Managing Director


Acting on behalf of itself and as Representative of the Initial Purchasers






[Signature Page to Purchase Agreement]
48

--------------------------------------------------------------------------------





SCHEDULE I
     
Principal
   
Amount of
   
Series 2019-1 Class A-2-I Notes
   
to be
 
Initial Purchasers
Purchased
 
Guggenheim Securities,
LLC                                                                                                                                                    
 
$
270,250,000.00
 
Morgan Stanley & Co.
LLC                                                                                                                                                    
 
$
270,250,000.00
 
Wells Fargo Securities,
LLC                                                                                                                                                    
 
$
8,625,000.00
 
BofA Securities,
Inc.                                                                                                                                                    
 
$
8,625,000.00
 
Rabo Securities USA,
Inc.                                                                                                                                                    
 
$
17,250,000.00
 
     Total                                                                                                                                                    
 
$
575,000,000.00
 






 
Principal
   
Amount of
   
Series 2019-1 Class A-2-II Notes
   
to be
 
Initial Purchasers
Purchased
 
Guggenheim Securities,
LLC                                                                                                                                                    
 
$
129,250,000.00
 
Morgan Stanley & Co.
LLC                                                                                                                                                    
 
$
129,250,000.00
 
Wells Fargo Securities,
LLC                                                                                                                                                    
 
$
4,125,000.00
 
BofA Securities,
Inc.                                                                                                                                                    
 
$
4,125,000.00
 
Rabo Securities USA,
Inc.                                                                                                                                                    
 
$
8,250,000.00
 
     Total                                                                                                                                                    
 
$
275,000,000.00
 




 
Principal
   
Amount of
   
Series 2019-1 Class A-2-III Notes
   
to be
 
Initial Purchasers
Purchased
 
Guggenheim Securities,
LLC                                                                                                                                                    
 
$
211,500,000.00
 
Morgan Stanley & Co.
LLC                                                                                                                                                    
 
$
211,500,000.00
 
Wells Fargo Securities,
LLC                                                                                                                                                    
 
$
6,750,000.00
 
BofA Securities,
Inc.                                                                                                                                                    
 
$
6,750,000.00
 
Rabo Securities USA,
Inc.                                                                                                                                                    
 
$
13,500,000.00
 
     Total                                                                                                                                                    
 
$
450,000,000.00
 

49

--------------------------------------------------------------------------------

SCHEDULE II


PRICING TERM SHEET


JACK IN THE BOX FUNDING, LLC
Master Issuer


Pricing Supplement dated June 28, 2019
to the Preliminary Offering Memorandum dated June 17, 2019


$575,000,000 Series 2019-1 3.982% Fixed Rate Senior Secured Notes, Class A-2-I
$275,000,000 Series 2019-1 4.476% Fixed Rate Senior Secured Notes, Class A-2-II
$450,000,000 Series 2019-1 4.970% Fixed Rate Senior Secured Notes, Class A-2-III


Gross Proceeds to the Master Issuer:
     
Class A-2-I
 
$
575,000,000
 
Class A-2-II
 
$
275,000,000
 
Class A-2-III
 
$
450,000,000
 
Price to Investors:
       
Class A-2-I
   
100.00
%
Class A-2-II
   
100.00
%
Class A-2-III
   
100.00
%
Interest/Coupon Rate:
       



Class A-2-I
3.982% per annum
Class A-2-II
4.476% per annum
Class A-2-III
4.970% per annum
Ratings (S&P):
“BBB”
Ratings (KBRA):
“BBB”
Trade Date:
June 28, 2019
Closing Date:
July 8, 2019 (T+5)



50

--------------------------------------------------------------------------------

Cut-Off Date:
 
8-Jul-19
 
Initial Purchasers:
 
Guggenheim Securities, LLC; Morgan Stanley & Co. LLC; Wells Fargo Securities
LLC; BofA Securities, Inc.; Rabo Securities USA, Inc.
 
Anticipated Repayment Date:
       
Class A-2-I
 
Quarterly Payment Date occurring in August 2023
 
Class A-2-II
 
Quarterly Payment Date occurring in August 2026
  Class A-2-III  
Quarterly Payment Date occurring in August 2029
 
       
Series 2019-1 Legal Final Maturity Date:
 
Quarterly Payment Date occurring in August 2049
           
First Quarterly Payment Date:
 
November 25,2019

 
Initial Interest Accrual Period:
 
The initial Interest Accrual Period for the Offered Notes will be 137 days,
based on a 360-day year of twelve 30-day months. The interest accrual period for
the Series 2019 1 Class A-1 Notes may differ from the Interest Accrual Period
for the Series 2019-1 Class A-2 Notes.
         
First Quarterly Collection Period:
 
The first Quarterly Collection Period will be the period from the Closing Date
to and including September 29, 2019.
         
Series 2019-1 Quarterly Post-ARD
Contingent Interest:
 
A per annum rate equal to the rate determined by the Servicer to be the greater
of (i) 5.00% per annum and (ii) a rate equal to the amount, if any, by which (a)
the sum of (x) the yield to maturity (adjusted to a quarterly bond-equivalent
basis) on the Series 2019-1 Anticipated Repayment Date for such Tranche of the
United States Treasury Security having a term closest to ten (10) years, plus
(y) 5.00%, plus (z) (1) with respect to the Series 2019‑1 Class A-2-I Notes,
2.265%, (2) with respect to the Series 2019‑1 Class A-2-II Notes, 2.670% and (3)
with respect to the Series 2019‑1 Class A-2-III Notes, 3.058%, exceeds (b) the
Offered Note Rate with respect to such Tranche of the Offered Notes.
 



51

--------------------------------------------------------------------------------


       
Manager’s Weekly Allocation Date
 
The first Weekly Allocation Date will be no later than August 2, 2019.
         
Initial Senior Notes Interest Reserve Deposit
 
On the Closing Date, the Master Issuer will be required to deposit an amount
equal to $15,885,875 into the Senior Notes Interest Reserve Account (the
“Initial Senior Notes Interest Reserve Deposit”) and/or arrange for the issuance
of an Interest Reserve Letter of Credit for such amount.
           
Use of Proceeds
 
The Master Issuer estimates that the net proceeds of this offering after
deducting Transaction Expenses will be approximately $1,270 million. The Master
Issuer is expected to distribute a portion of such net proceeds to the Holding
Company Guarantor and thereafter to Jack in the Box Inc. on the Closing Date to
repay in full all outstanding Indebtedness and accrued interest thereon of the
Non-Securitization Entities under the Senior Secured Credit Facility and to
terminate all commitments thereunder. As of the date hereof, approximately
$1,042 million is outstanding under the Senior Secured Credit Facility.
             
The Master Issuer expects the Series 2019-1 Senior Notes Interest Reserve Amount
on the Closing Date to be $15,885,875, and on the Closing Date, the Master
Issuer will be required to make a deposit of funds into the Senior Notes
Interest Reserve Account and/or arrange for the issuance of an Interest Reserve
Letter of Credit in an aggregate amount equal to the Initial Senior Notes
Interest Reserve Amount from the proceeds of the Offered Notes. Any additional
net proceeds may be applied by the Master Issuer to prefund all or a portion of
the Senior Notes Quarterly Interest Amount and the Offered Notes Quarterly
Scheduled Principal Amount that will be payable on the Quarterly Payment Date in
November 2019, contributed by the Master Issuer to one or more other
Securitization Entities for working capital purposes, and/or distributed to Jack
in the Box Inc. to pay certain transaction-related expenses and for general
corporate purposes, which may include a return of capital to Jack in the Box
Inc.’s equity holders.
 



52

--------------------------------------------------------------------------------

Rule 144A CUSIP/ISIN Numbers:
       
Class A-2-I
 
466365 AA1 / US466365AA18
 
Class A-2-II
 
466365 AB9 / US466365AB90
 
Class A-2-III
 
466365 AC7 / US466365AC73
 
Reg S CUSIP/ISIN Numbers
       
Class A-2-I
 
U4688L AA9 / USU4688LAA99
 
Class A-2-II
 
U4688L AB7 / USU4688LAB72
 
Class A-2-III
 
U4688L AC5 / USU4688LAC55
 
Distribution:
 
Rule 144A and Reg S Compliant
           

This Pricing Supplement (this “Pricing Supplement”) is qualified in its entirety
by reference to the Preliminary Offering Memorandum, dated June 17, 2019, of
Jack in the Box Funding, LLC (the “Preliminary Offering Memorandum”). The
information in this Pricing Supplement supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum. Capitalized terms used herein and not
defined herein have the meanings assigned in the Preliminary Offering
Memorandum.


THE NOTES ARE SOLELY THE JOINT AND SEVERAL OBLIGATIONS OF THE MASTER ISSUER
(GUARANTEED BY THE GUARANTORS). THE NOTES DO NOT REPRESENT OBLIGATIONS OF THE
MANAGER OR ANY OF ITS AFFILIATES (OTHER THAN THE MASTER ISSUER AND THE
GUARANTORS), OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS, EMPLOYEES,
REPRESENTATIVES OR AGENTS. THE NOTES ARE NOT INSURED OR GUARANTEED BY ANY
GOVERNMENTAL AGENCY. THE NOTES REPRESENT NON-RECOURSE OBLIGATIONS OF THE MASTER
ISSUER (GUARANTEED BY THE GUARANTORS) AND ARE PAYABLE SOLELY FROM THE
COLLATERAL, AND PROSPECTIVE INVESTORS SHOULD MAKE AN INVESTMENT DECISION BASED
UPON AN ANALYSIS OF THE SUFFICIENCY OF THE COLLATERAL.


THE ISSUANCE AND SALE OF THE NOTES HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY STATE
SECURITIES LAWS, AND NO SERIES 2019-1 CLASS A-2 NOTEHOLDER WILL HAVE THE RIGHT
TO REQUIRE SUCH REGISTRATION. THE NOTES MAY NOT BE OFFERED OR SOLD IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED IN RULE 902 UNDER THE 1933 ACT) UNLESS THE
NOTES ARE REGISTERED UNDER THE 1933 ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS IS AVAILABLE. THE NOTES ARE BEING SOLD ONLY TO (I) PERSONS WHO ARE
NOT COMPETITORS AND WHO ARE “QUALIFIED INSTITUTIONAL BUYERS” UNDER RULE 144A
UNDER THE 1933 ACT, (II) PERSONS WHO ARE NOT COMPETITORS AND WHO ARE NOT “U.S.
PERSONS” IN OFFSHORE TRANSACTIONS IN RELIANCE ON REGULATION S UNDER THE 1933 ACT
OR (III) THE MASTER ISSUER OR AN AFFILIATE OF THE MASTER ISSUER. BECAUSE THE
NOTES ARE NOT REGISTERED, THEY ARE SUBJECT TO CERTAIN RESTRICTIONS ON RESALE
DESCRIBED UNDER “TRANSFER RESTRICTIONS” IN THE PRELIMINARY OFFERING MEMORANDUM.

53